Exhibit 10.2

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

BY AND BETWEEN

 

TOREADOR RESOURCES CORPORATION

as Seller

 

TIWAY OIL BV

as Purchaser

 

AND

 

TIWAY OIL AS

as Guarantor

 

WITH RESPECT TO

 

TOREADOR TURKEY LTD

 

--------------------------------------------------------------------------------

 

Dated: September 30, 2009

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

ARTICLE I INTERPRETATION

1

 

 

ARTICLE II PURCHASE AND SALE OF THE SHARES

13

 

 

ARTICLE III WARRANTIES OF THE SELLER

20

 

 

ARTICLE IV WARRANTIES OF THE PURCHASER AND THE GUARANTOR

29

 

 

ARTICLE V MUTUAL WARRANTIES

29

 

 

ARTICLE VI INDEMNITIES; CLAIMS; INSURANCE

30

 

 

ARTICLE VII CONFIDENTIALITY AND PRESS RELEASES

38

 

 

ARTICLE VIII MISCELLANEOUS

39

 

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT, dated September 30, 2009 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms, this “Agreement”), is entered into by and among:

 

·                  TOREADOR RESOURCES CORPORATION, a Delaware corporation (the
“Seller”);

 

·                  TIWAY OIL BV, a company registered, incorporated and existing
under the laws of the Netherlands with an office located at Naritaweg 165
Telestone 8, 1043BW Amsterdam (the “Purchaser”).

 

and

 

·                  TIWAY OIL AS, a company registered under the laws of Norway
(the “Guarantor”)

 

RECITALS:

 

WHEREAS:

 

(A)                              The Seller owns 100,000 ordinary shares of par
value $1.00 each (the “Shares”) in Toreador Turkey Ltd., a company registered in
the Cayman Islands with company registration number 147391 and whose registered
office is at the offices of Maples Corporate Services Limited, PO Box 309,
Ugland House, Grand Cayman, KY1-1104, Cayman Islands (the “Company”)
representing the entire issued share capital of the Company;

 

(B)                                The Company is engaged in offshore and
onshore oil and natural gas exploration development, production and acquisition
activities in Turkey (the “Business”) and holds interests in exploration and
exploitation permits for such purposes; and

 

(C)                                Upon the terms hereinafter set forth, the
Seller desires to sell and the Purchaser desires to purchase, all the Shares.

 

NOW, THEREFORE, the Parties agree as follows:

 


ARTICLE I


INTERPRETATION

 


1.1                  CERTAIN DEFINITIONS.  WHENEVER USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS ASSIGNED TO THEM HEREUNDER UNLESS
SPECIFICALLY DEFINED OTHERWISE OR UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

“$/boe” shall be the per barrel of oil equivalent value calculated as set forth
on Annex A.

 

“1 C Economic Contingent Resources” shall mean those Contingent Resources that
are currently economically recoverable as defined in COGEH 5.3.4.a and which are
the low estimate (high certainty) of such economically recoverable Contingent
Resources as explained in the abbreviation of 1 C in COGEH 5.3.2.  To clarify,
should sufficient wells not have been drilled to prove up the recoverable
hydrocarbons by the Date of Reserve Evaluation, modern 2 and 3-D seismic, logs,
test data and gas water contacts defined from pressure gradients, shall be used
to define the contingent resources (while assuming a continuous reservoir with
drainage area down to the gas water contact).

 

--------------------------------------------------------------------------------


 

“Accrued G&A” shall mean a portion of the Company’s general and administrative
charges from the Closing Date until the receipt by the Company of the first
revenue resulting in a Net Profit Interest becoming payable, which shall accrue
at the rate of one hundred and fifty-five thousand Dollars ($155,000) per
calendar year.

 

“Affiliate” when used with reference to a specified Person, shall mean any
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with the specified Person; for such
purposes, the term “control” (including the terms “controlling”, “controlled by”
and “under common control with”) shall mean the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreed Interest Rate” shall mean interest compounded on a monthly basis, at the
rate per annum equal to the one (1) month-term, London Inter Bank Offered Rate
(LIBOR rate) for Dollar deposits, as published by The Wall Street Journal or if
not so published, then such rates as published by the Financial Times of London,
or if not so published, then by an equivalent source reasonably selected by the
Parties, plus two (2) percentage points, applicable on the first Business Day
prior to the due date of payment and thereafter on the first Business Day of
each succeeding calendar month.  If the aforesaid rate is contrary to any
applicable usury law, the rate of interest to be charged shall be the maximum
rate permitted by such applicable law.

 

“Agreement” shall have the meaning ascribed to it in the Preamble.

 

“Akcakoca Member” shall mean the Akcakoca Member of the Lower-Middle Eocene
Kusiri Formation.

 

“Annual Cap” shall have the meaning ascribed to it in Section 2.6(i).

 

“Applicable Accounting Principles” shall mean, as the context requires, the
accounting principles and methodologies as consistently applied by the Company
Branch in the preparation of its financial statements for fiscal years ended
December 31, 2008 and December 31, 2007.

 

“Bakuk” shall mean the area described as such in Annex C.

 

“Balance Sheet” shall have the meaning ascribed to it in Section 3.6(a).

 

“Barrel” shall mean a volume of forty-two (42) standard U.S. gallons, liquid
measure, net of basic sediments and water, corrected to a temperature of sixty
degrees Fahrenheit (60°F), under one atmosphere of pressure.

 

“Base Purchase Price” shall have the meaning ascribed to it in Section 2.2(a).

 

“boe” shall mean the total volume where gas volumes, whether in-place or as
production, are converted to a liquid volume such that six (6) cubic feet of gas
(at one thousand (1000) BTU/cubic foot) is counted as 1 boe and is added to oil
where 1 barrel of oil is one 1 boe.

 

“bopd” shall mean Barrels of Crude Oil per day.

 

“BTU” shall mean the heating quantity required to increase the temperature of
one pound of pure water by one degree Fahrenheit at the standard absolute
pressure of fourteen point seven three (14.73) pounds per square inch.

 

“Business” shall have the meaning ascribed to it in Recital (B).

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than a Saturday, Sunday or bank or
public holiday in Paris, France, or any other day on which commercial banking
institutions in Paris, France are authorized or required to close.

 

“Calendar Quarter” shall mean any of the four periods of three (3) calendar
months each within a calendar year, commencing on January 1st, April 1st, July
1st, and October 1st.

 

“Calling Notice” shall mean the calling notice disseminated to the shareholders
of the Guarantor on September 23, 2009 seeking to solicit the vote of the
shareholders of the Guarantor necessary to obtain the Required Shareholder
Approval, as attached in Annex D.

 

“Cash Value” shall mean, in respect of a Divestiture, the market value
(expressed in Dollars) of the Participating Interest subject to that
Divestiture, based upon the amount in cash a willing buyer would pay a willing
seller in an arm’s length transaction.

 

“Cendere” shall mean the area described as such in Annex C.

 

“Claim Notice” shall have the meaning ascribed to it in Section 6.3(a).

 

“Closing” shall have the meaning ascribed to it in Section 2.5(a).

 

“Closing Date” shall have the meaning ascribed to it in Section 2.5(a).

 

“Closing Expenditures” shall mean the Expenditures minus (x) the Petrol Ofisi
Payments, (y) the Stratic Royalty Payments and (z) the Pre-Interim Period
Production Payments, as set forth on Annex F.

 

“Closing Purchase Price” shall have the meaning ascribed to it in Section
2.2(a).

 

“Closing Revenues” shall mean the Revenues minus (x) the Petrol Ofisi
Receivables, (y) the Stratic Royalty Receivables and (z) the Pre-Interim Period
Production Receivables, as set forth on Annex F.

 

“COGEH” shall mean the Society of Petroleum Evaluation Engineers Canadian Oil
and Gas Evaluation Handbook.

 

“Commercial Discovery” shall have the meaning ascribed to it in Section 2.6(c).

 

“Company” shall have the meaning ascribed to it in Recital (A).

 

“Company Branch” shall mean Toreador Turkey Limited (Merkezi Cayman Adalari)
Ankara Turkiye Subesi, being the wholly-owned branch of the Company operating in
Turkey.

 

“Company’s Share” shall mean the Company’s Participating Interest in the Licence
in which the Commercial Discovery occurs, as determined in accordance with the
applicable Licence JOA, which for the purposes of calculating Exploration
Success Payments only, shall be capped at a fifty percent (50%) Participating
Interest for any given Licence.

 

“Confidentiality Agreement” shall mean the Confidentiality Agreement that the
Guarantor and the Purchaser entered into on 6 April 2009.

 

“Contingent Resources” as defined in COGEH 5.2, shall mean those quantities of
petroleum estimated, as of a given date, to be potentially recoverable from
known accumulations using established technology or technology under
development, but which are not currently considered to be commercially
recoverable due to one or more contingencies. Contingencies may include

 

3

--------------------------------------------------------------------------------


 

factors such as economic, legal, environmental, political, and regulatory
matters, or a lack of markets.  It is also appropriate to classify as
“Contingent Resources” the estimated discovered recoverable quantities
associated with a project in the early evaluation stage.  Contingent Resources
are further classified in accordance with the level of certainty associated with
the estimates and may be sub-classified based on project maturity and/or
characterized by their economic status.

 

“Contract” shall mean any written contract, agreement, obligation, promise,
commitment or other undertaking.

 

“Crude Oil” shall mean crude mineral oil, distillates, asphalt, ozocerite, and
all kinds of hydrocarbons and bitumen regardless of gravity, either solid or
liquid, in their natural condition.

 

“Cumulative Claim Threshold Amount” shall have the meaning ascribed to it in
Section 6.6(b).

 

“Damages” shall mean any damages, liabilities or losses or expenses excluding
(i) fees of attorneys and other professionals, (ii) any damages or losses which
are contingent such as loss of future revenues, income or profits or loss in
opportunity and (iii) any reduction in the Company’s available tax loss
carry-forwards other than as a result of a breach of Section 3.6(b).

 

“Data Room Documentation” shall mean the documents previously made available to
the Purchaser on electronic and optical media and documents for the Purchaser’s
review in the electronic data room set out in the hard-drive provided to the
Purchaser by Stellar Energy Advisors Limited on behalf of the Seller on 22 June
2009, as updated or supplemented by the Seller or by Stellar Energy Advisors
Limited thereafter.

 

“Date of Reserve Evaluation” shall mean, in respect of each discovery which is
the subject of an evaluation by the Independent Expert of Contingent Resources
and Reserves in accordance with Section 2.6(c), the date of completion of that
evaluation.

 

“Deep Water” shall mean (x) any well located offshore Turkey in water too deep
to be drilled by a conventional jack up rig available within the area of the
Black Sea at the time of spudding or (y) where a locally available jack up rig
is not available within the area of the Black Sea when required, any well
located offshore Turkey would be classified as a deep water well as the result
of the higher cost of mobilizing a rig from outside the Black Sea.

 

“Depreciation Charge” shall mean a depreciation charge calculated in respect of
each Net Profit Interest which shall equal:

 

(a)                                 the sum of:

 

(i)                                    any direct capital expenditures incurred
in or on the applicable Licence area prior to the beginning of the period in
respect of which such Net Profit Interest is being calculated that have not yet
been depreciated as at the date of that calculation; and

 

(ii)                                 direct capital expenditures incurred in or
on the applicable Licence area during the period in respect of which such Net
Profit Interest is being calculated,

 

multiplied by

 

(b)                                the lesser of 25% or straight-line
depreciation of the estimated remaining production life of the applicable field.

 

4

--------------------------------------------------------------------------------


 

“Direct Claim” shall have the meaning ascribed to it in Section 6.3(a).

 

“Direct Claim Review Period” shall have the meaning ascribed to it in Section
6.3(c).

 

“Disclosure Letter” shall mean the disclosure letter delivered separately to the
Purchaser by the Seller on the date hereof in relation to and qualifying the
Seller Warranties.

 

“Divestiture” shall have the meaning ascribed to it in Section 2.9(a).

 

“$” or “Dollar” shall mean United States dollars, being the currency of the
United States of America.

 

“Encumbrance” shall mean any charge, claim, community property interest, lien,
deed of trust, attachment, easement, right of way, encumbrance, mortgage,
option, pledge, security interest, right of first refusal, any Third Party
rights of any nature or restriction of any kind, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership, and “Encumbers” has a corresponding meaning.

 

“Entity” shall mean any company, partnership (limited or general), joint
venture, trust, association, economic interest group or other organization,
enterprise or entity.

 

“Environmental Claim” shall mean any claim, proceeding or investigation by any
Person in respect of any Environmental Law.

 

“Environmental Laws” shall mean any Law which, by its terms, is expressly
designed to minimize, prevent, punish or remedy the consequences of actions or
omissions that damage or threaten the environment or human, animal or plant
health or safety, and notably, all Laws relating to air, water, soil and
sub-soil, asbestos, pollution or protection of the environment or human, animal
or plant health and/or the disposal, release, use, storage, packaging or
transport of any substance which alone or in combination with other substances
causes significant harm to environment or human, animal or plant health or
safety.

 

“Existing Directors” shall have the meaning ascribed to it in Section
2.5(b)(i)(B).

 

“Expenditures” shall mean the total expenditures and cash calls made or paid by
the Company, or on the Company’s behalf in the Interim Period.

 

“Exploitation Lease” shall mean a lease issued under the Petroleum Law and
conferring on the holder the rights set out in Article 60 of the Petroleum Law.

 

“Exploration Licence” shall mean a licence issued under the Petroleum Law and
conferring on the holder the rights set out in Article 50 of the Petroleum Law.

 

“Exploration Success Payment” and “Exploration Success Payments” shall have the
meaning ascribed to those terms in Section 2.6(a).

 

“Final Expenditures” shall mean the Expenditures minus (x) the Petrol Ofisi
Payments, (y) the Stratic Royalty Payments and (z) the Pre-Interim Period
Production Payments, as determined in accordance with Section 2.4.

 

“Final Figures” shall have the meaning ascribed to it in Section 2.4(c).

 

“Final Revenues” shall mean the Revenues minus each of the following:  (x) the
Petrol Ofisi Receivables, (y) the Stratic Royalty Receivables and (z) the
Pre-Interim Period Production Receivables, as determined in accordance with
Section 2.4.

 

5

--------------------------------------------------------------------------------


 

“GDPA” shall mean the General Directorate of Petroleum Affairs of Turkey.

 

“Governmental Authority” shall mean any domestic, foreign or supranational court
or other judicial authority or governmental, administrative or regulatory body,
department, agency, commission, authority or instrumentality.

 

“Governmental Authorization” shall mean any approval, consent, permit, ruling,
waiver, exemption, licence or other authorization (including the lapse, without
objection, of a prescribed time under a statute or regulation that states that a
transaction may be implemented if a prescribed time lapses following the giving
of notice without an objection being made) issued, granted, given or otherwise
made available by or under the authority of any Governmental Authority or
pursuant to any Law.

 

“Guarantor EGM” shall mean the extraordinary general meeting of the shareholders
of Guarantor held on September 30, 2009.

 

“Guarantor” shall have the meaning ascribed to it in the Preamble.

 

“Hydrocarbon” shall mean any of oil, bitumen and products derived therefrom,
synthetic crude oil, petroleum, natural gas, natural gas liquids, and any other
substances produced in association with any of the forgoing, whether liquid,
solid or gaseous.

 

“Hydrocarbon Agreement” shall mean a Hydrocarbon production sharing contract,
association agreement, concession agreement, incremental production contract,
lease or licence, permit or other similar agreement or right permitting the
Company (either alone or with other Persons) to explore for, develop, use,
produce, sever, process, operate and occupy Hydrocarbon interests and associated
fixtures or structures for a specified period of time, as well as any farm-out
or farm-in agreement, association agreement, operating agreement, unit
agreement, pooling or communitization agreement, technical evaluation agreement,
declaration or order, joint venture, option or acquisition agreement, any oil
and gas production, sales, marketing, transportation, exchange and processing
contract or agreement, or any other contract affecting the ownership or
operation of properties held for exploration or production of Hydrocarbons, or
the disposition of Hydrocarbons produced therefrom, in each case to which the
Company is a party.  For the avoidance of doubt, Hydrocarbon Agreements shall
include (i) the Licences and (ii) the JOAs.

 

“Indemnified Party” shall have the meaning ascribed to it in Section 6.3.

 

“Indemnifying Party” shall have the meaning ascribed to it in Section 6.3.

 

“Independent Accountant” shall have the meaning ascribed to it in Section
2.4(d).

 

“Independent Expert” shall mean Gaffney, Cline & Associates, provided that if
Gaffney, Cline & Associates are unavailable to carry-out the relevant evaluation
for the purposes of Section 2.6, the Parties shall agree upon an alternate
independent expert from among (w) Ryder Scott Company, (x) Sproule Associates,
(y) Miller & Lents, or (z) TRACS International Ltd.

 

“Individual Claim Threshold Amount” shall have the meaning ascribed to it in
Section 6.6(a).

 

“Intellectual Property Right” shall mean any registered patent, trademark,
copyright, design right, service mark, domain name, trade name or other
intellectual property right (in each case whether registered or unregistered and
including applications taken from any such rights).

 

“Interim Period” shall mean the period beginning on July 1, 2009 and ending on
the Closing Date.

 

6

--------------------------------------------------------------------------------


 

“JOA” shall mean each joint operating agreement, joint venture agreement or
other similar document entered into between the Company and other Persons having
an interest in a Licence which defines those parties’ respective rights and
obligations with respect to their operations in respect of that Licence, and
“JOAs” shall mean all such agreements collectively.

 

“Judgment” shall mean any award, decision, injunction, judgment, order or ruling
entered, issued, made or rendered by any court, administrative agency or other
Governmental Authority or by any arbitrator.

 

“Knowledge” when used with respect to an individual, shall mean such
individual’s actual knowledge of a fact or other matter or such facts or matters
that a prudent person could be expected to have discovered or otherwise become
aware of in the course of conducting a due and careful investigation concerning
the existence of such fact or other matter.

 

“Knowledge of the Seller” shall mean the Knowledge of the following individuals:

 

(a)                                  each of the Listed Employees;

 

(b)                                 Mr Craig McKenzie; and

 

(c)                                  Mr Charles Campise.

 

“Law” shall mean any law, statute, regulation, rule, ordinance, principle, order
or decree of any Governmental Authority (including any judicial or
administrative interpretation thereof) in force, fully implemented and
enforceable (including, for the avoidance of doubt, the Petroleum Law and the
Environmental Laws).

 

“Licence” shall mean each Exploitation Lease or Exploration Licence listed in
Annex C, and “Licences” shall mean all of them collectively.

 

“Listed Employees” shall mean the key management members of the Company as of
the date hereof, being the following individuals:

 

(a)                                  Mr Roy Barker;

 

(b)                                 Mr Kubilay Yildirim;

 

(c)                                  Mr Senol Yanmaz; and

 

(d)                                 Mr Cuneyt Ozdil.

 

“Material Adverse Effect” when used with respect to any change, situation,
development or other event, shall mean that such change, situation, development
or other event has a material adverse effect on (a) the business, financial or
results of operations of the Company, (b) one or more of the Licences, or (c)
any of the Company’s Participating Interests; other than an effect resulting
from or arising out of an Excluded Matter; for such purposes, an “Excluded
Matter” shall mean any matter or change out of the control and independent from
the Parties which materially and adversely effects the condition of the
financial markets, the economy, the industry or business sectors in which the
Company operates.

 

“Material Contracts” and “Material Contract” shall have the meanings ascribed to
those terms in Section 3.15(a).

 

“MMboe” shall mean one million (1,000,000) boe.

 

7

--------------------------------------------------------------------------------


 

“MMscf” shall mean one million (1,000,000) standard cubic feet.

 

“MMscfd” shall mean a flow rate of one million (1,000,000) standard cubic feet
per day.

 

“Natural Gas” shall mean all hydrocarbons that are in gaseous phase at Standard
Conditions; including casing head gas and residue gas remaining after the
extraction or separation of liquid hydrocarbons from wet gas, and all
non-hydrocarbon gas or other substances (including carbon dioxide, sulphur and
helium) which are produced in association with gaseous hydrocarbons.

 

“Net Profit” shall mean, in respect of each Net Profit Interest payable in
respect of a Licence per Calendar Quarter, the gross revenue earned by the
Company (before corporate income Taxes) from the sale of Hydrocarbons from the
applicable Licence in the applicable Calendar Quarter minus (x) the direct costs
or expenses associated with extracting such Hydrocarbons, including Turkish
government royalty, transportation and other direct costs in such Calendar
Quarter, (y) a portion of the Company’s general and administration charges that
shall be twenty five thousand Dollars ($25,000) per Calendar Quarter and which
shall be allocated between all Licences in respect of which a Net Profit
Interest is paid in the ratio of the Calendar Quarterly revenue received for
each such Licence, and (z) all Expenditures made or paid by the Company in the
Interim Period in respect of the field; provided that, no portion of the Base
Purchase Price shall in any case be deducted from gross revenue for the purpose
of calculating Net Profit.  For the avoidance of doubt, in no case shall Net
Profit be less than zero Dollars ($0).

 

“Net Profit Interest” and “Net Profit Interests” shall have the meaning ascribed
to those terms in Section 2.7(a).

 

“Onshore” shall mean any field located in an area onshore Turkey which is not in
Van or Bakuk.

 

“Ordinary Course of Business” or “Ordinary Course” shall mean the normal
operation of the Company, consistent with its past practice.

 

“Organizational Documents” shall mean when used with respect to the Company or
other incorporated Entity, the memorandum and articles of association, charter
or similar constitutive document of such company or other incorporated Entity,
as filed with the relevant commercial registry, company registrar or other
Governmental Authority, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Overriding Royalty” shall mean the one and one-half percent (1.5%) overriding
royalty interest due to Netherby Investments Limited on overall production from
SASB Licences pursuant to the agreement between the Company and Netherby
Investments Limited dated 16 October 2003.

 

“Participating Interest” shall mean, in respect of each Licence, the undivided
interest of the Company (expressed as a percentage of the total interests of all
parties) in the rights and obligations in respect of that Licence and the JOA in
respect of that Licence as at the Closing Date, as listed in Annex C, and
“Participating Interests” shall mean all of them collectively.

 

“Party” shall mean each of the Seller, the Guarantor and the Purchaser
individually, as the case may be, and “Parties” shall mean all of them.

 

“Permitted Encumbrance” shall mean (i) any retention of title provision
applicable to any machinery, equipment or inventory purchased by the Company,
(ii) any (x) easement or right of way or similar Encumbrance, or (y) Encumbrance
arising by operation of Law and incurred or arising in the Ordinary Course of
Business which, in either case, does not individually or in the aggregate with
other such Encumbrances materially impair the transferability or use of the
relevant asset by the Company in the conduct of its business as presently
conducted, and (iii) any

 

8

--------------------------------------------------------------------------------


 

rights, limitations, reservations or Encumbrance to the benefit of any Person
under the Hydrocarbon Agreements and (iv) any Encumbrances disclosed in Schedule
to the Disclosure Letter.

 

“Permitted Transfer” shall have the meaning ascribed to it in Section 2.7(e).

 

“Person” shall mean a natural person, Entity, or Governmental Authority.

 

“Petrol Ofisi Payments” shall mean amounts paid by the Company in connection
with the Petrol Ofisi Sale, including (x) any expenditures or cash calls made or
paid by the Company on behalf of Petrol Ofisi, (y) any payments made by the
Company to the Seller (or any of its Affiliates) in respect of the five million
Dollars ($5,000,000) paid to the Company by Petrol Ofisi on September 1, 2009 in
respect of the Petrol Ofisi Sale purchase price; and (z) any payments made by
the Company to Petrol Ofisi in respect of post-closing Petrol Ofisi Sale
purchase price adjustments.

 

“Petrol Ofisi Receivables” shall mean amounts received by the Company in
connection with the Petrol Ofisi Sale, including (x) the five million Dollars
($5,000,000) paid to the Company by Petrol Ofisi on September 1, 2009 in respect
of the Petrol Ofisi Sale purchase price, (y) any payments received by the
Company from Petrol Ofisi in respect of post-closing Petrol Ofisi Sale purchase
price adjustments and (z) any gas revenues invoiced and received by the Company
on behalf of Petrol Ofisi.

 

“Petrol Ofisi Sale” shall mean the Company’s sale on March 3, 2009 to Petrol
Ofisi of a 26.75% interest in SASB Licences.

 

“Petroleum Law” shall mean the Petroleum Law of Turkey, as amended from time to
time.

 

“Petroleum Registry” shall mean the petroleum registry maintained by the GDPA in
accordance with the Petroleum Law.

 

“Post-Closing Addition” shall have the meaning ascribed to it in
Section 2.4(a)(ii).

 

“Post-Closing Reduction” shall have the meaning ascribed to it in
Section 2.4(a)(i).

 

“Pre-Interim Period Production Payments” shall mean any expenditures or cash
calls made by the Company in the Interim Period relating to production prior to
July 1, 2009.

 

“Pre-Interim Period Production Receivables” shall mean any revenues received by
the Company in the Interim Period relating to production prior to July 1, 2009.

 

“Proceeding” shall mean any litigation, arbitration, dispute, hearing,
investigation, control, audit, verification or other legal proceeding (civil or
criminal) commenced, brought, conducted or heard by or before any Governmental
Authority or arbitrator.

 

“Prohibited Payment” shall mean any offer, gift, payment, promise to pay, or
authorization of the payment of any money or anything of value, including
charitable contributions, to a Public Official, or to any person, while knowing
that all or a portion of the money or thing of value will be paid, offered,
promised, or given, directly or indirectly, to a Public Official, for the
purposes of (i) influencing any act or decision of the Public Official in his
capacity as such; (ii) inducing the Public Official to do or omit to do any act
in violation of his lawful duty; (iii) securing any improper advantage; or
(iv) inducing the Public Official to use his influence with a government or
instrumentality thereof to affect or influence any act or decision of such

 

9

--------------------------------------------------------------------------------


 

government or instrumentality, in order to assist in obtaining or retaining
business or in directing business to any party.

 

“Proven Reserves” shall mean “Proved Reserves” defined according to COGEH
section 5.4.1.a.

 

“Public Official” shall mean any officer, employee or representative, whether
elected or appointed, of any federal, state or local government or any
department, agency or instrumentality thereof (including, but not limited to,
any government-owned or -controlled commercial enterprise, such as a
government-controlled oil company) or of any public international organization,
any person acting in an official capacity on behalf for or on behalf of such
government or department, agency or instrumentality or any public international
organization, or any political party or any officer or candidate thereof.

 

“Purchaser” shall have the meaning ascribed to it in the Preamble.

 

“Purchaser’s Representatives” shall have the meaning ascribed to it in
Section 8.12(c).

 

“Purchaser Warranties” shall mean the warranties in ARTICLE IV and the
warranties given by the Purchaser and the Guarantor in ARTICLE V.

 

“Reference Financial Statements” shall have the meaning ascribed to it in
Section 3.6(a).

 

“Required Shareholder Approval” shall mean the resolution of the Guarantor EGM
to increase the capital of the Guarantor in accordance with the Calling Notice.

 

“Reserves” shall mean, in respect of the applicable Commercial Discovery, Proven
Reserves plus 1 C Economic Contingent Resources per the classification of
reserves prepared by the Standing Committee on Reserves Definitions of the
Petroleum Society of the CIM, incorporated COGEH and specified by National
Instrument 51-101.

 

“Retention Agreement” shall have the meaning ascribed to it in Section 6.13(a).

 

“Revenues” shall mean the total revenues received by the Company during the
Interim Period.

 

“Samsun” shall mean the area described as such in Annex C.

 

“SASB” shall mean the area described as such in Annex C.

 

“SASB Licences” shall have the meaning ascribed to it in Annex C.

 

“scf” shall mean the volume of Natural Gas contained in one cubic foot at
Standard Conditions.

 

“Seller” shall have the meaning ascribed to it in the Preamble.

 

“Seller Warranties” shall mean the warranties in Article III and the warranties
given by the Seller in ARTICLE V.

 

“Seller’s Account” shall mean a bank account of the Seller, the details of which
have been provided by the Seller to the Purchaser.

 

“Seller’s Representatives” shall have the meaning ascribed to it in
Section 8.12(b).

 

“Settlement Offer” shall have the meaning ascribed to it in Section 6.3(d)(iii).

 

10

--------------------------------------------------------------------------------


 

“Shallow Water” shall mean any well located in shallow water offshore Turkey
that can be drilled with a conventional jack up rig available within the area of
the Black Sea.

 

“Shares” shall have the meaning ascribed to it in Recital (A).

 

“Standard Conditions” shall mean a temperature of fifteen degrees Celsius (15ºC)
and pressure of one (1) atmosphere (equivalent to 1.01325 Bar or 101.325
kilopascal (kPa) or 14.696 pounds per square inch (psi), or as mutually agreed
by the Parties from time to time.

 

“Stratic Royalty Payments” shall mean any payments made by the Company to the
Seller (or any of its Affiliates) in respect of royalty payments received by the
Company from Stratic Energy Corporation in the Interim Period.

 

“Stratic Royalty Receivables” shall mean any royalty payments received by the
Company from Stratic Energy Corporation in the Interim Period.

 

“Subsidiary” when used with reference to a specified Person, shall mean any
incorporated Entity of which more than 50% of the issued share capital and
voting rights exercisable at a shareholders meeting of that Entity are at the
time owned, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

“Tax” or “Taxes” shall mean all taxes, duties, assessments and governmental
charges of any kind, whether payable directly or by withholding, including
income, transfer, real and personal property, sales, customs, registration,
value added, excise, franchise, employment, payroll and social security taxes,
charges and contributions, together with any interest, penalties (civil or
criminal) or additions to tax with respect thereto, imposed by or due to any
Governmental Authority having authority in respect of the Company.

 

“Tax Return” shall mean any return, declaration, report, estimate, form,
schedule, information statement, notice or other documentation (including any
additional or supporting material) filed or maintained, submitted or required to
be filed, submitted or maintained, in connection with the calculation,
determination, assessment, collection or payment of any Tax.

 

“TDF” shall mean, in relation to the date on which a well that is the subject of
a Commercial Discovery is spudded, (v) in Year 1, 100%, (w) in Year 2, 75%,
(x) in Year 3, 50%, (y) in Year 4, 25%, and (z) after Year 4, 0%.

 

“Third Party” shall mean any Person (including any Governmental Authority and
any Affiliate of a Party) other than the Parties hereto.

 

“Third Party Claim” shall have the meaning ascribed to it in Section 6.3(a).

 

“Third Party Claim Review Period” shall have the meaning ascribed to it in
Section 6.3(d).

 

“Thrace Black Sea” shall mean the area described as such in Annex C.

 

“Toreador Name and Toreador Marks” shall have the meaning ascribed to it in
Section 8.1(a).

 

“TPAO” shall mean Türkiye Petrolleri Anonim Ortaklığı (also known as Turkey
Petroleum Corporation).

 

“TPAO Receivable” shall have the meaning ascribed to it in Section 6.15.

 

“Trabzon” shall mean the area described as such in Annex C.

 

11

--------------------------------------------------------------------------------


 

“Transfer NPI” shall have the meaning ascribed to it in Section 2.7(c).

 

“Turkey” shall mean the Republic of Turkey.

 

“Van” shall mean the area described as such in Annex C.

 

“Warranties” shall mean the Seller Warranties or the Purchaser Warranties (as
the context requires).

 

“Wells” shall have the meaning ascribed to it in Section 6.11.

 

“Year” shall mean each of Year 1, Year 2, Year 3 and Year 4, and “Years” shall
mean Year 1, Year 2, Year 3 and Year 4 collectively.

 

“Year 1” shall mean the period commencing on the Closing Date and concluding on
the eve of the first anniversary of the Closing Date.

 

“Year 2” shall mean the period commencing on the first anniversary of the
Closing Date and concluding on the eve of the second anniversary of the Closing
Date.

 

“Year 3” shall mean the period commencing on the second anniversary of the
Closing Date and concluding on the eve of the third anniversary of the Closing
Date.

 

“Year 4” shall mean the period commencing the third anniversary of the Closing
Date and concluding on the eve of the fourth anniversary of the Closing Date.

 


1.2      PRINCIPLES OF CONSTRUCTION.  IN THIS AGREEMENT:


 


(A)                                 ALL REFERENCES HEREIN TO ARTICLES AND
SECTIONS SHALL BE DEEMED REFERENCES TO ARTICLES AND SECTIONS OF THIS AGREEMENT
UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.  THE DESCRIPTIVE HEADINGS TO
ARTICLES AND SECTIONS ARE INSERTED FOR CONVENIENCE ONLY, AND SHALL HAVE NO LEGAL
EFFECT.


 


(B)                                WHEN CALCULATING THE PERIOD OF TIME WITHIN
WHICH OR FOLLOWING WHICH ANY ACT IS TO BE DONE OR STEP TAKEN, THE DATE WHICH IS
THE REFERENCE DAY IN CALCULATING SUCH PERIOD SHALL BE EXCLUDED AND IF THE LAST
DAY OF SUCH PERIOD IS NOT A BUSINESS DAY, THE PERIOD SHALL END ON THE NEXT DAY
WHICH IS A BUSINESS DAY.


 


(C)                                 THE FOLLOWING RULES OF INTERPRETATION SHALL
APPLY UNLESS THE CONTEXT SHALL REQUIRE OTHERWISE:


 

(I)                                    DEFINITIONS USED IN THIS AGREEMENT SHALL
APPLY EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.

 

(II)                                 WHENEVER USED IN THIS AGREEMENT:

 

(A)                             THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”; AND

 

(B)                               THE WORDS “HEREOF”, “HEREIN” AND SIMILAR WORDS
SHALL BE CONSTRUED AS REFERENCES TO THIS AGREEMENT AS A WHOLE AND NOT JUST TO
THE PARTICULAR SECTION OR SUBSECTION IN WHICH THE REFERENCE APPEARS.

 

(III)                              A REFERENCE TO A SPECIFIC TIME OF DAY SHALL
BE TO LOCAL TIME IN PARIS, FRANCE.

 

12

--------------------------------------------------------------------------------


 

(IV)                             A REFERENCE TO ANY PARTY TO THIS AGREEMENT OR
ANY PARTY TO ANY OTHER AGREEMENT OR DOCUMENT INCLUDES SUCH PARTY OR PARTY’S
SUCCESSORS AND PERMITTED ASSIGNS.

 

(V)                                THE WORD “OR” SHALL HAVE A DISJUNCTIVE AND
NOT ALTERNATIVE MEANING (I.E., WHERE TWO ITEMS OR QUALITIES ARE SEPARATED BY THE
WORD “OR”, THE EXISTENCE OF ONE ITEM OR QUALITY SHALL NOT BE DEEMED TO BE
EXCLUSIVE OF THE EXISTENCE OF THE OTHER).

 

(VI)                             THE HEADINGS USED IN THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS
AGREEMENT.

 

(VII)                          ANY REFERENCE IN THIS AGREEMENT TO A HYDROCARBON
AGREEMENT (OR ANY AGREEMENT ENTERED INTO PURSUANT TO A HYDROCARBON AGREEMENT)
SHALL BE DEEMED TO INCLUDE ANY VARIATION, MODIFICATION, EXTENSION, RENEWAL OR
RE-ENACTMENT OF SUCH HYDROCARBON AGREEMENT OR AGREEMENT.

 

(VIII)                       REFERENCE TO ANY LAW INCLUDES A REFERENCE TO THAT
LAW PROVISION AS FROM TIME TO TIME MODIFIED OR RE-ENACTED.

 


ARTICLE II


PURCHASE AND SALE OF THE SHARES


 


2.1      AGREEMENT TO PURCHASE AND TO SELL THE SHARES.  UPON THE TERMS SET FORTH
IN THIS AGREEMENT, AT THE CLOSING:


 


(A)                                 THE PURCHASER SHALL PURCHASE FROM THE
SELLER; AND


 


(B)                                THE SELLER SHALL SELL AND DELIVER TO THE
PURCHASER,


 


THE SHARES FREE AND CLEAR OF ALL ENCUMBRANCES TOGETHER WITH ALL RIGHTS AND
BENEFITS NOW AND HEREAFTER ATTACHING THERETO.


 


2.2      CONSIDERATION FOR THE SHARES.  THE AGGREGATE CONSIDERATION TO BE PAID
FOR THE SHARES SHALL BE:


 


(A)                                 SEVEN MILLION AND FIVE HUNDRED THOUSAND
DOLLARS ($7,500,000) TO BE PAID ON THE CLOSING DATE IN CASH (THE “BASE PURCHASE
PRICE”), SUBJECT TO ADJUSTMENTS PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.3
(THE BASE PURCHASE PRICE, AFTER GIVING EFFECT TO ANY SUCH ADJUSTMENT, THE
“CLOSING PURCHASE PRICE”);


 


(B)                                ALL EXPLORATION SUCCESS PAYMENTS (IF ANY)
THAT BECOME PAYABLE IN ACCORDANCE WITH SECTION 2.6; AND


 


(C)                                 ALL NET PROFIT INTEREST PAYMENTS (IF ANY)
THAT BECOME PAYABLE IN ACCORDANCE WITH SECTION 2.7, SUBJECT TO OFFSET OF THE
EXPLORATION SUCCESS PAYMENTS PAID IN RESPECT OF EACH SUCH NET PROFIT INTEREST AS
FURTHER DESCRIBED IN THAT SECTION.


 


THE CLOSING PURCHASE PRICE SHALL BE SUBJECT TO ADJUSTMENT AFTER CLOSING IN
ACCORDANCE WITH SECTION 2.4 BELOW.

 

13

--------------------------------------------------------------------------------


 


2.3      CLOSING ADJUSTMENT AMOUNT.  THE SELLER’S GOOD FAITH ESTIMATE OF THE
CLOSING REVENUES, THE CLOSING EXPENDITURES AND THE CLOSING PURCHASE PRICE IS SET
FORTH IN ANNEX F AND REPRESENTS THE AGREED BASIS FOR THE CLOSING PURCHASE
PRICE.  AT THE CLOSING, THE BASE PURCHASE PRICE SHALL BE ADJUSTED AS FOLLOWS:


 


(A)                                 REDUCED BY THE CLOSING REVENUES; AND


 


(B)                                INCREASED BY THE CLOSING EXPENDITURES.


 


2.4      POST-CLOSING ADJUSTMENT TO CLOSING PURCHASE PRICE.


 


(A)                                 AFTER THE CLOSING, THE CLOSING PURCHASE
PRICE SHALL BE ADJUSTED AS FOLLOWS:


 

(I)                                    REDUCED BY THE AMOUNT, IF ANY, BY WHICH
THE FINAL REVENUES EXCEEDS THE CLOSING REVENUES SET FORTH ON ANNEX F (THE
“POST-CLOSING REDUCTION”); AND

 

(II)                                 INCREASED BY THE AMOUNT, IF ANY, BY WHICH
THE FINAL EXPENDITURES EXCEEDS THE CLOSING EXPENDITURES SET FORTH ON ANNEX F
(THE “POST-CLOSING ADDITION”),

 

EACH AS DETERMINED PURSUANT TO SECTIONS 2.4(C) TO 2.4(E) INCLUSIVE.

 


(B)                                AFTER THE CALCULATION OF EACH OF THE FINAL
REVENUES AND THE FINAL EXPENDITURES BECOMES FINAL AND BINDING UPON THE PARTIES
IN ACCORDANCE WITH THE REMAINING PROVISIONS OF THIS SECTION 2.4, THEN, WITHIN
FIVE (5) BUSINESS DAYS FOLLOWING SUCH CALCULATION:


 

(I)                                    IF A POST-CLOSING REDUCTION IS REQUIRED,
THE SELLER SHALL DELIVER SUCH AMOUNT IN IMMEDIATELY AVAILABLE FUNDS BY WIRE
TRANSFER TO AN ACCOUNT SPECIFIED BY THE PURCHASER; AND

 

(II)                                 IF A POST-CLOSING ADDITION IS REQUIRED,
PURCHASER SHALL DELIVER SUCH AMOUNT IN IMMEDIATELY AVAILABLE FUNDS BY WIRE
TRANSFER TO THE SELLER’S ACCOUNT (OR SUCH OTHER ACCOUNT AS MAY BE DESIGNATED BY
THE SELLER).

 


(C)                                 AS SOON AS PRACTICABLE AFTER THE CLOSING
DATE, BUT NO LATER THAN FORTY-FIVE (45) DAYS AFTER THE CLOSING DATE, THE
PURCHASER WILL DELIVER TO THE SELLER A STATEMENT SETTING FORTH ITS PROPOSED
CALCULATION OF EACH OF THE FINAL REVENUES, THE FINAL EXPENDITURES, THE
POST-CLOSING REDUCTION, IF ANY, AND THE POST-CLOSING ADDITION, IF ANY
(COLLECTIVELY THE “FINAL FIGURES”).


 


IF THE SELLER DOES NOT OBJECT TO THE PURCHASER’S CALCULATION OF THE FINAL
FIGURES WITHIN FORTY-FIVE (45) DAYS AFTER RECEIPT THEREOF, SUCH CALCULATION
SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.


 


IF THE SELLER OBJECTS TO THE PURCHASER’S CALCULATIONS OF THE FINAL FIGURES, THE
SELLER SHALL WITHIN SUCH FORTY-FIVE (45)-DAY PERIOD NOTIFY PURCHASER OF THE SAME
AND DELIVER ITS PROPOSED MODIFICATIONS OF SUCH CALCULATIONS TO PURCHASER.  IF
THE PURCHASER DISAGREES WITH ANY OF THE SELLER’S PROPOSED MODIFICATIONS OF THE
CALCULATION OF THE FINAL FIGURES, DELIVERED TO THE PURCHASER PURSUANT TO THIS
SECTION 2.4(C), THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO REACH AN AGREEMENT
WITH RESPECT TO THE DISPUTED ITEMS DURING THE FIFTEEN (15)-DAY PERIOD FOLLOWING
DELIVERY OF SUCH PROPOSED MODIFICATION.


 


(D)                                IF, UPON COMPLETION OF THE FIFTEEN (15)-DAY
PERIOD DESCRIBED IN SECTION 2.4(C), THE SELLER AND THE PURCHASER ARE UNABLE TO
REACH AN AGREEMENT, THEY SHALL PROMPTLY CAUSE

 

14

--------------------------------------------------------------------------------


 


AN INTERNATIONALLY RECOGNIZED ACCOUNTING FIRM (THE “INDEPENDENT ACCOUNTANT”)
REASONABLY SATISFACTORY TO THE SELLER AND THE PURCHASER TO REVIEW THIS AGREEMENT
AND THE DISPUTED ITEMS OR THE AMOUNTS FOR THE PURPOSE OF CALCULATING THE FINAL
FIGURES.


 


IN MAKING SUCH CALCULATION, THE INDEPENDENT ACCOUNTANT SHALL CONSIDER ONLY THOSE
ITEMS OR AMOUNTS IN THE CALCULATION OF THE FINAL FIGURES, AS TO WHICH THE SELLER
AND THE PURCHASER HAVE DISAGREED.


 


THE INDEPENDENT ACCOUNTANT SHALL DELIVER TO THE SELLER AND PURCHASER, AS
PROMPTLY AS PRACTICABLE, A REPORT SETTING FORTH ITS CALCULATIONS.  SUCH REPORT
SHALL BE BINDING AND FINAL UPON THE SELLER AND THE PURCHASER.  THE COST OF SUCH
REVIEW AND REPORT SHALL BE PAID ONE-HALF BY THE SELLER AND ONE-HALF BY THE
PURCHASER.


 


(E)                                 THE PARTIES HERETO AGREE THAT THEY WILL
COOPERATE AND ASSIST IN THE PREPARATION OF THE CALCULATION OF THE FINAL FIGURES,
AND IN THE CONDUCT OF THE REVIEWS SET FORTH IN SECTION 2.4(C) AND 2.4(D),
INCLUDING, WITHOUT LIMITATION, BY MAKING AVAILABLE, TO THE EXTENT NECESSARY,
RELEVANT BOOKS, RECORDS, INFORMATION, WORK PAPERS OR OTHER DOCUMENTS AND
PERSONNEL.


 


2.5      CLOSING.


 


(A)                                 THE CONSUMMATION OF THE SALE AND PURCHASE OF
THE SHARES (THE “CLOSING”) SHALL TAKE PLACE ON OCTOBER 7, 2009 AT THE OFFICES OF
WILLKIE FARR & GALLAGHER LLP, PARIS, FRANCE OR AT SUCH OTHER LOCATION AS THE
PURCHASER AND THE SELLER MAY AGREE IN WRITING.  THE DATE ON WHICH THE CLOSING
SHALL TAKE PLACE IS REFERRED TO HEREIN AS THE “CLOSING DATE”.


 


(B)                                AT THE CLOSING:


 

(I)                                    THE SELLER SHALL DELIVER TO THE
PURCHASER:

 

(A)                             TRANSFER FORM IN RESPECT OF THE SHARES DULY
EXECUTED BY THE SELLER IN FAVOR OF THE PURCHASER;

 

(B)                               BOARD OF DIRECTORS RESOLUTION APPROVING THE
ENTRY OF THE PURCHASER INTO THE COMPANY’S REGISTER OF MEMBERS AFTER THE PASSING
OF WHICH MR. CAMPISE, MR. LOVETT AND MR. FITZGERALD (THE “EXISTING DIRECTORS”)
SHALL RESIGN AS DIRECTORS OF THE COMPANY;

 

(C)                               RESIGNATION LETTERS OF THE EXISTING DIRECTORS
WITH EFFECT AS FROM THE CLOSING;

 

(D)                              BOARD OF DIRECTORS RESOLUTION IN RESPECT OF
(I) THE REMOVAL OF MR. ROY A. BARKER FROM HIS POSITION AS THE RESIDENT
REPRESENTATIVE OF THE COMPANY IN TURKEY WITH EFFECT AS FROM THE CLOSING AND
(II) REVOCATION OF HIS POWER OF ATTORNEY DATED JULY 27, 2005 TO THAT EFFECT;

 

(E)                                RELEASE LETTER OF MR. BARKER WHICH SHALL
INCLUDE MR. BARKER’S IRREVOCABLE RELEASE TOWARDS THE COMPANY AND HIS
UNCONDITIONAL UNDERTAKING THAT HE SHALL HAVE NO CLAIMS WHATSOEVER AGAINST THE
COMPANY IN RELATION TO HIS REMOVAL FROM THE POSITION AS THE RESIDENT
REPRESENTATIVE OF THE COMPANY IN TURKEY;

 

15

--------------------------------------------------------------------------------


 

(F)                                BOARD OF DIRECTORS RESOLUTION IN RESPECT OF
(I) APPOINTMENT OF MR. ROBERT HEALEY AS THE NEW RESIDENT REPRESENTATIVE OF THE
COMPANY IN TURKEY WITH EFFECT AS FROM THE CLOSING AND (II) EXECUTION UNDER THE
COMMON SEAL OF THE COMPANY OF THE POWER OF ATTORNEY FOR MR. ROBERT HEALEY TO
THAT EFFECT;

 

(G)                               COPIES OF ALL EXISTING POWERS OF ATTORNEY
PREVIOUSLY GRANTED BY THE COMPANY; PROVIDED THE SELLER SHALL PROCURE THAT THE
ORIGINALS OF THOSE DOCUMENTS ARE PROMPTLY DELIVERED TO SUCH PERSON AS THE
PURCHASER SHALL NOTIFY THE SELLER FOLLOWING THE CLOSING DATE;

 

(H)                              CERTIFIED COPIES OF THE RESOLUTIONS AND MINUTES
OF THE COMPANY AND CERTIFIED EXTRACTS FROM THE CORPORATE REGISTERS OF THE
COMPANY, PROVIDED THAT THE SELLER SHALL PROCURE THAT THE ORIGINAL MINUTES BOOKS
AND CORPORATE REGISTERS OF THE COMPANY ARE PROMPTLY DELIVERED TO SUCH PERSON IN
THE CAYMAN ISLANDS AS THE PURCHASER SHALL NOTIFY THE SELLER FOLLOWING THE
CLOSING DATE;

 

(I)                                   COPIES OF ANY SHARE CERTIFICATES THAT HAVE
BEEN ISSUED IN RESPECT OF THE SHARES IF ANY OF THE SHARES ARE HELD IN
CERTIFICATED FORM, TOGETHER WITH A DECLARATION OF LOST CERTIFICATE; AND

 

(J)                                  OTHER DOCUMENTS, COMPUTER FILES OR RECORDS
IN THE POSSESSION OF THE SELLER RELATING TO THE COMPANY, PROVIDED THE SELLER
SHALL PROCURE THAT ANY REMAINING SUCH DOCUMENTS, COMPUTER FILES OR RECORDS ARE
PROMPTLY DELIVERED TO THE PURCHASER FOLLOWING THE CLOSING DATE; AND

 

(II)                                 THE PURCHASER SHALL PAY TO THE SELLER AN
AMOUNT EQUAL TO THE CLOSING PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE SELLER’S ACCOUNT.

 

All matters at the Closing will be considered to take place simultaneously, and
no delivery of any document will be deemed complete until all transactions and
deliveries of documents required by this Agreement are completed, and title to
the Shares shall not be transferred and the Purchaser shall have no property
rights or interest in the Shares unless and until the Closing actually takes
place and the payment referenced in subsection 2.5(b)(ii) has been effectively
made.

 


2.6      EXPLORATION SUCCESS PAYMENTS.


 


(A)                                 SUBJECT TO THE REMAINING PROVISIONS OF THIS
SECTION 2.6, IF A COMMERCIAL DISCOVERY HAS OCCURRED, THE PURCHASER SHALL PAY TO
THE SELLER AN EXPLORATION SUCCESS PAYMENT IN RESPECT OF SUCH COMMERCIAL
DISCOVERY CALCULATED IN ACCORDANCE WITH SECTION 2.6(B) AND PAID IN ACCORDANCE
WITH SECTION 2.6(F) (EACH AN “EXPLORATION SUCCESS PAYMENT” AND COLLECTIVELY THE
“EXPLORATION SUCCESS PAYMENTS”).


 


(B)                                EACH EXPLORATION SUCCESS PAYMENT SHALL, IN
RESPECT OF THE COMMERCIAL DISCOVERY TO WHICH IT APPLIES, EQUAL RESERVES
MULTIPLIED BY $/BOE MULTIPLIED BY TDF MULTIPLIED BY COMPANY’S SHARE.


 


(C)                                 A “COMMERCIAL DISCOVERY” SHALL MEAN A
DISCOVERY THAT HAS CONTINGENT RESOURCES, AS DETERMINED BY THE INDEPENDENT
EXPERT, THAT ARE IN EXCESS OF THE AMOUNTS SET FORTH IN ANNEX B.


 


(D)                                SUBJECT TO SECTION 2.8, THE PURCHASER SHALL
PROVIDE PROMPT WRITTEN NOTICE TO THE SELLER:

 

16

--------------------------------------------------------------------------------


 

(I)                                    UPON THE COMMENCEMENT OF THE SPUDDING OF
AN EXPLORATION WELL IN ANY OF THE LICENCES IN THE PERIOD COMMENCING ON THE
CLOSING DATE AND CONCLUDING AT THE END OF YEAR 4; AND

 

(II)                                 FOLLOWING ANY MATERIAL DEVELOPMENTS WITH
RESPECT THERETO.

 


(E)                                 THE PURCHASER SHALL INSTRUCT THE INDEPENDENT
EXPERT TO COMPLETE ITS EVALUATION OF THE CONTINGENT RESOURCES AND THE RESERVES
WITHIN TWELVE (12) WEEKS OF RECEIVING THE DATA PERTAINING TO EACH SUCCESSFUL
EXPLORATION WELL, AND THE PURCHASER SHALL PROVIDE PROMPT NOTICE TO THE SELLER
UPON SUCH INSTRUCTION.  THE FEES OF THE INDEPENDENT EXPERT APPOINTED PURSUANT TO
SECTION 2.6(E) IN RESPECT OF THAT EVALUATION SHALL BE PAID ONE-HALF BY THE
SELLER AND ONE-HALF BY THE PURCHASER.


 


(F)                                   THE EXPLORATION SUCCESS PAYMENT FOR THE
FIRST COMMERCIAL DISCOVERY FOLLOWING THE CLOSING DATE SHALL BECOME PAYABLE
IMMEDIATELY FOLLOWING THE DATE OF FIRST PRODUCTION FROM SUCH COMMERCIAL
DISCOVERY. FOR EACH SUBSEQUENT COMMERCIAL DISCOVERY THE EXPLORATION SUCCESS
PAYMENT SHALL BECOME PAYABLE ONE (1) CALENDAR MONTH AFTER RECEIPT OF THE
DETERMINATION OF RESERVES BY THE INDEPENDENT EXPERT IN RESPECT OF SUCH
COMMERCIAL DISCOVERY.  THE PURCHASER SHALL MAKE EACH EXPLORATION SUCCESS PAYMENT
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE SELLER’S ACCOUNT (OR SUCH
OTHER ACCOUNT AS MAY BE DESIGNATED BY THE SELLER), SUCH PAYMENT TO BE
ACCOMPANIED BY A DETAILED STATEMENT SETTING FORTH THE PURCHASER’S CALCULATION OF
THE EXPLORATION SUCCESS PAYMENT (SUBJECT ALWAYS TO SECTION 2.8).  EXPLORATION
SUCCESS PAYMENTS SHALL BE MADE BY THE PURCHASER IN THE ORDER IN WHICH THEY
BECOME DUE.


 


(G)                                NO EXPLORATION SUCCESS PAYMENT SHALL BE DUE
IN THE EVENT THE PURCHASER DECLARES A FIELD UNVIABLE AND DECLINES TO MOVE
FORWARD WITH DEVELOPMENT OF CONTINGENT RESOURCES.


 


(H)                                NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 2.6, NO EXPLORATION SUCCESS PAYMENT SHALL BE PAYABLE IN RESPECT OF ANY:


 

(I)            EXISTING DISCOVERIES IN SASB OR CENDERE;

 

(II)           DISCOVERIES IN THE SANDS OF THE AKCAKOCA MEMBER BY A WELL DRILLED
FROM A SASB PLATFORM EITHER CURRENTLY IN PLACE, OR CURRENTLY PLANNED IN SASB
PHASE II; OR

 

(III)          HYDROCARBONS PRODUCED FROM AN EXISTING WELL WHICH ARE AT ANY TIME
AFTER THE CLOSING DATE TIED BACK TO A PLATFORM DESCRIBED IN SECTION 2.6(H)(II).

 


(I)                                    IN NO CIRCUMSTANCES SHALL THE AGGREGATE
EXPLORATION SUCCESS PAYMENTS EXCEED FORTY MILLION DOLLARS ($40,000,000) IN THE
PERIOD COMMENCING ON THE CLOSING DATE AND CONCLUDING AT THE END OF YEAR 4 NOR
TEN MILLION DOLLARS ($10,000,000) IN ANY YEAR (THE “ANNUAL CAP”).  WHERE THE
ANNUAL CAP IS REACHED IN ANY GIVEN YEAR, ANY EXPLORATION SUCCESS PAYMENTS THAT
BECAME PAYABLE IN SUCH YEAR IN EXCESS OF THE ANNUAL CAP SHALL BECOME PAYABLE ON
THE LAST DAY OF THE SIXTH (6TH) MONTH OF THE SUBSEQUENT YEAR (SUBJECT TO THE
ANNUAL CAP FOR THAT SUBSEQUENT YEAR), PROVIDED THAT NO EXPLORATION SUCCESS
PAYMENTS SHALL ACCRUE OR BE CARRIED OVER AFTER THE END OF YEAR 4.

 

17

--------------------------------------------------------------------------------


 


2.7                              NET PROFIT INTEREST.

 


(A)        IF A FIELD GOES INTO PRODUCTION THAT WAS DISCOVERED BY AN EXPLORATION
WELL DRILLED PRIOR TO THE END OF YEAR 4 ON ANY OF THE LICENCES STILL HELD BY THE
PURCHASER AS AT THE DATE AT WHICH THAT WELL IS DRILLED/FIELD GOES INTO
PRODUCTION, THE PURCHASER SHALL:


 

(I)            SUBJECT TO SECTION 2.8, PROMPTLY PROVIDE WRITTEN NOTICE TO THE
SELLER;

 

(II)           SUBJECT TO SECTION 2.8, PROVIDE TO THE SELLER AT THE END OF EACH
CALENDAR QUARTER A DETAILED STATEMENT SETTING FORTH THE PURCHASER’S CALCULATION
OF THE NET PROFIT INTEREST FOR THAT CALENDAR QUARTER; AND

 

(III)          PAY TO THE SELLER AT THE END OF EACH CALENDAR QUARTER A NET
PROFIT INTEREST IN RESPECT OF SUCH DISCOVERY, CALCULATED IN ACCORDANCE WITH
SECTION 2.7(B) (EACH A “NET PROFIT INTEREST” AND COLLECTIVELY THE “NET PROFIT
INTERESTS”).

 

The Purchaser shall make each Net Profit Interest payment, without any
deductions being made for Taxes other than withholding taxes required by Law in
any or all of the jurisdictions in which the payment passes, by wire transfer of
immediately available funds to the Seller’s Account (or such other account
designated by the Seller).

 


(B)       EACH NET PROFIT INTEREST SHALL, IN RESPECT OF THE DISCOVERY TO WHICH
IT APPLIES, EQUAL (X) 10% MULTIPLIED BY (A) NET PROFIT MINUS (B) DEPRECIATION
CHARGE MINUS (Y) THE SUM OF ACCRUED G&A NOT DEDUCTED IN ANY PREVIOUS NET PROFIT
INTEREST CALCULATION AND ANY AND ALL EXPLORATION SUCCESS PAYMENTS PAID BY THE
PURCHASER IN RESPECT OF THAT DISCOVERY, IF ANY, NOT DEDUCTED IN ANY PREVIOUS NET
PROFIT INTEREST CALCULATION.


 


(C)        SUBJECT TO SECTION 2.7(E), IN THE EVENT THE SELLER SEEKS TO SELL,
ASSIGN OR OTHERWISE DISPOSE OF ALL OR PART OF ITS RIGHTS DERIVED FROM ANY NET
PROFIT INTEREST PAYABLE TO IT UNDER THIS SECTION 2.7 (A “TRANSFER NPI”), THE
PURCHASER SHALL HAVE RIGHT OF FIRST REFUSAL IN RESPECT OF SUCH TRANSFER NPI,
SUBJECT TO THE FOLLOWING:


 

(I)            THE SELLER SHALL NOTIFY THE PURCHASER PROMPTLY OF ITS INTENTION
TO SELL, ASSIGN OR OTHERWISE DISPOSE OF A TRANSFER NPI AND SHALL PROVIDE THE
PURCHASER WITH ALL RELEVANT INFORMATION AND DOCUMENTATION CONCERNING SUCH
TRANSFER NPI AS SHALL REASONABLY BE REQUIRED BY THE PURCHASER IN CONNECTION WITH
THE POSSIBLE EXERCISE BY THE PURCHASER OF SUCH RIGHT OF FIRST REFUSAL.

 

(II)           THE SELLER SHALL NOT SELL, ASSIGN OR OTHERWISE DISPOSE OF ALL OR
ANY PART OF SUCH TRANSFER NPI TO A PERSON OTHER THAN THE PURCHASER UNTIL THE
EARLIER OF (X) A WAIVER BY THE PURCHASER OF ITS RIGHT OF FIRST REFUSAL OR (Y)
ONE (1) CALENDAR MONTH FOLLOWING THE PURCHASER’S RECEIPT OF NOTICE BY THE SELLER
UNDER SECTION 2.7(C)(I).

 

(III)          IN NO CIRCUMSTANCES SHALL THE SELLER SELL, ASSIGN OR OTHERWISE
DISPOSE OF ANY TRANSFER NPI WHERE SUCH DISPOSAL IS ON TERMS AND CONDITIONS LESS
FAVOURABLE TO THE SELLER (INCLUDING AFTER TAKING INTO ACCOUNT THE SELLER’S
POTENTIAL TAX LIABILITY IN CONNECTION THEREWITH) THAN THE TERMS AND CONDITIONS
OFFERED TO THE PURCHASER PURSUANT TO THIS SECTION 2.7(C).

 

(IV)          SUBJECT TO THE LIMITATIONS IN THIS SECTION 2.7, THE PURCHASER
SHALL REASONABLY COOPERATE IN THE TAKING OF ANY ACTIONS, AND THE PREPARATION AND
EXECUTION OF

 

18

--------------------------------------------------------------------------------


 

ANY DOCUMENTS RELATED TO THE SALE, ASSIGNMENT OR DISPOSAL BY THE SELLER OF ANY
TRANSFER NPI.

 


(D)       NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.7, NO NET PROFIT
INTEREST SHALL BE PAYABLE IN RESPECT OF ANY:


 

(I)            EXISTING DISCOVERIES IN SASB OR CENDERE;

 

(II)           DISCOVERIES IN THE SANDS OF THE AKCAKOCA MEMBER BY A WELL DRILLED
FROM A SASB PLATFORM EITHER CURRENTLY IN PLACE, OR CURRENTLY PLANNED IN SASB
PHASE II; OR

 

(III)          HYDROCARBONS PRODUCED FROM AN EXISTING WELL WHICH ARE AT ANY TIME
AFTER THE CLOSING DATE TIED BACK TO A PLATFORM DESCRIBED IN SECTION 2.7(D)(II).

 


(E)        NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.7, THE SELLER
MAY SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS RIGHTS
DERIVED FROM ANY NET PROFIT INTEREST PAYABLE TO IT UNDER THIS SECTION 2.7 TO ANY
OF ITS AFFILIATES (A “PERMITTED TRANSFER”), PROVIDED THAT PRIOR TO SUCH
PERMITTED TRANSFER, SUCH AFFILIATE AGREES TO BE BOUND BY THE TERMS OF THIS
SECTION 2.7.


 


(F)        NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SELLER SHALL,
UPON WRITTEN NOTICE TO PURCHASER, HAVE THE RIGHT TO AUDIT THE ACCOUNTS AND
RECORDS OF THE PURCHASER RELATING TO THE NET PROFITS INTEREST WITHIN THE
TWENTY-FOUR (24) MONTH PERIOD FOLLOWING THE FIRST MONTH OF PRODUCTION.


 


(G)       THE PARTIES ACKNOWLEDGE AND AGREE THAT NO NET PROFIT INTEREST PAYMENT
IN RESPECT OF A FIELD WILL FALL DUE UNTIL SUCH TIME AS THE CUMULATIVE NET PROFIT
INTEREST PAYABLE IN RESPECT OF THAT FIELD EXCEEDS THE EXPLORATION SUCCESS
PAYMENT PAYABLE IN RESPECT OF THAT FIELD (IF ANY).


 


2.8                              DISCLOSURE OF INFORMATION. THE PURCHASER AND
GUARANTOR SHALL USE THEIR BEST EFFORTS TO TIMELY OBTAIN ANY THIRD PARTY CONSENTS
REQUIRED FOR THE RELEASE OF INFORMATION REQUIRED TO BE PROVIDED TO THE SELLER
UNDER SECTION 2.6 OR SECTION 2.7.  THE SELLER SHALL GIVE THE PURCHASER AND THE
GUARANTOR SUCH ASSISTANCE AS THE PURCHASER AND/OR THE GUARANTOR REASONABLY
REQUEST, INCLUDING THE EXECUTION OF ANY DOCUMENTATION AND THE TAKING OF ANY STEP
REASONABLY NECESSARY IN ORDER TO OBTAIN SUCH CONSENTS.  IN THE EVENT ANY SUCH
CONSENT CANNOT BE OBTAINED, THE PARTIES SHALL APPOINT A THIRD PARTY REASONABLY
SATISFACTORY TO ALL PARTIES TO VERIFY ON BEHALF OF THE SELLER THAT THE
CALCULATION OF THE APPLICABLE EXPLORATION SUCCESS PAYMENT OR NET PROFIT INTEREST
IS IN ACCORDANCE WITH THIS AGREEMENT.  THE FEES OF SUCH THIRD PARTY SHALL BE
PAID ONE-HALF BY THE SELLER AND ONE-HALF BY THE PURCHASER.


 


2.9                              DIVESTITURE.


 


(A)        SUBJECT TO SECTION 2.9(B), IF THE PURCHASER ELECTS TO SELL, ASSIGN OR
OTHERWISE DIVEST ANY OR ALL OF THE PARTICIPATING INTERESTS (OTHER THAN TO THE
SELLER, AN AFFILIATE OF THE SELLER OR AN AFFILIATE OF THE PURCHASER) (A
“DIVESTITURE”), THE FOLLOWING PROVISIONS SHALL APPLY:


 

(I)            10% OF THE CONSIDERATION THE PURCHASER AND/OR THE COMPANY (AS THE
CASE MAY BE) RECEIVES IN RESPECT OF SUCH DIVESTITURE (AFTER DEDUCTION FOR
WITHHOLDING TAXES REQUIRED BY LAW IN ANY OR ALL OF THE JURISDICTIONS IN WHICH
THE PAYMENT PASSES), LESS AN AMOUNT EQUAL TO ALL EXPLORATION SUCCESS PAYMENTS
PAID BY THE PURCHASER TO THE SELLER IN RESPECT OF THE LICENCE THAT IS SUBJECT OF
THE

 

19

--------------------------------------------------------------------------------


 

DIVESTITURE, SHALL BE PAYABLE TO THE SELLER WITHIN FIVE (5) BUSINESS DAYS OF THE
PURCHASER’S RECEIPT OF THAT CONSIDERATION;

 

(II)           IN THE EVENT THE PURCHASER AND/OR THE COMPANY (AS THE CASE MAY
BE) RECEIVES ALL OR A PORTION OF THE CONSIDERATION FOR SUCH DIVESTITURE IN A
FORM OTHER THAN CASH, THE PROCEDURES SET FORTH IN ANNEX E SHALL GOVERN THE
DETERMINATION OF THAT CASH VALUE;

 

(III)          THE PARTIES ACKNOWLEDGE AND AGREE THAT IF THE PURCHASER DIVESTS
OF THE ENTIRE PARTICIPATING INTEREST IN A LICENCE AND PAYS TO THE SELLER THE
AMOUNT DUE IN RESPECT OF THAT DIVESTITURE IN ACCORDANCE WITH THIS SECTION 2.9,
THEN NO FURTHER EXPLORATION SUCCESS PAYMENTS OR NET PROFIT INTEREST SHALL BE
PAYABLE IN RESPECT OF THAT LICENCE; AND

 

(IV)          THE PARTIES ACKNOWLEDGE AND AGREE THAT IF THE PURCHASER DIVESTS OF
ONLY PART OF THE PARTICIPATING INTEREST IN A LICENCE AND PAYS TO THE SELLER THE
AMOUNT DUE IN RESPECT OF THAT DIVESTITURE IN ACCORDANCE WITH THIS SECTION 2.9,
THE COMPANY’S SHARE SHALL BE REDUCED ACCORDINGLY AND THE NET PROFIT APPLICABLE
TO NET PROFIT INTEREST PAYABLE IN RESPECT OF THAT LICENCE (IF ANY) SHALL BE
REDUCED ACCORDINGLY.

 


(B)       THE PARTIES AGREE THAT IF THE PURCHASER ASSIGNS, TRANSFERS OR NOVATES
ANY OR ALL OF THE PARTICIPATING INTERESTS TO A THIRD PARTY (OTHER THAN TO AN
AFFILIATE OF ANY OF THE PARTIES) IN CONSIDERATION FOR:


 

(I)            THAT THIRD PARTY CARRYING OUT, OR CAUSING TO BE CARRIED OUT,
CERTAIN SPECIFIED SEISMIC, DRILLING, WORK PROGRAM OR OTHER ACTIVITIES IN THE
LICENCE TO WHICH THE PARTICIPATING INTEREST PERTAINS; AND/OR

 

(II)           THAT THIRD PARTY PAYING THE COMPANY’S PARTICIPATING INTEREST
SHARE OF COSTS AND EXPENSES ASSOCIATED WITH CERTAIN SPECIFIED SEISMIC, DRILLING,
WORK PROGRAM OR OTHER ACTIVITIES IN SUCH LICENCE,

 


SUCH AN ASSIGNMENT, TRANSFER OR NOVATION OF ANY INTEREST IN EXCESS OF A 50%
PARTICIPATING INTEREST SHALL NOT BE A DIVESTITURE FOR THE PURPOSES OF THIS
AGREEMENT; PROVIDED THAT IF THE PAYMENT DUE BY THE PURCHASER TO THE SELLER UNDER
THIS SECTION 2.9 SHALL RENDER THE RELATED PROJECT UNECONOMIC, THE PARTIES SHALL
AGREE TO NEGOTIATE AN EQUITABLE SETTLEMENT IN LIEU OF SUCH PAYMENT.  THIS
PROVISION SHALL NOT APPLY TO, AND NO PAYMENT SHALL BE DUE UNDER THIS SECTION 2.9
IN RESPECT OF, PARTICIPATING INTERESTS IN RESPECT OF SAMSUN AND TRABZON.


 


ARTICLE III


WARRANTIES
OF THE SELLER


 

The Seller hereby warrants to the Purchaser that each of the statements made in
this ARTICLE III  is true and correct as of the date hereof and the Closing
Date:

 


3.1                              LEGAL CAPACITY, ENFORCEABILITY, ABSENCE OF
CERTAIN CLAIMS.


 


(A)        THE SELLER IS (X) DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS
OF ITS JURISDICTION OF INCORPORATION, AND (Y) HAS THE CORPORATE CAPACITY AND
AUTHORITY AND FULL LEGAL RIGHT TO ENTER INTO THIS AGREEMENT, TO PERFORM ITS
OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 

20

--------------------------------------------------------------------------------


 


(B)       THE ENTERING INTO OF THIS AGREEMENT AND THE PERFORMANCE OF THE
OBLIGATIONS OF THE SELLER HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION (CORPORATE OR OTHER) AND PROCEEDINGS, AND THIS AGREEMENT CONSTITUTES THE
VALID AND BINDING OBLIGATION OF THE SELLER, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS.


 


(C)        NO DIRECT OR INDIRECT SHAREHOLDER OF THE COMPANY WHICH IS AN
AFFILIATE OF THE SELLER HAS ANY CLAIM AGAINST THE COMPANY.


 


3.2                              NO CONFLICT OR VIOLATION.  NEITHER THE ENTERING
INTO OF THIS AGREEMENT, NOR THE PERFORMANCE BY THE SELLER OF ITS RESPECTIVE
HEREUNDER, NOR THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR HEREBY, DOES OR
WILL:


 


(A)        CONFLICT WITH OR VIOLATE ANY PROVISION OF THE ORGANIZATIONAL
DOCUMENTS OF THE SELLER; NOR


 


(B)       CONSTITUTE A MATERIAL VIOLATION BY THE SELLER OF ANY LAWS OR
JUDGMENTS.


 


3.3                              GOVERNMENTAL AUTHORIZATIONS.


 


(A)        NO MATERIAL GOVERNMENTAL AUTHORIZATION IS REQUIRED TO BE MADE OR
OBTAINED BY THE SELLER IN CONNECTION WITH: (X) THE ENTERING INTO OF THIS
AGREEMENT, (Y) THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, OR (Z) THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)       TO THE KNOWLEDGE OF THE SELLER, ALL MATERIAL GOVERNMENTAL
AUTHORIZATIONS REQUIRED BY LAW FOR THE COMPANY TO CONDUCT ITS OPERATIONS IN
RESPECT OF THE LICENCES AS NOW BEING CONDUCTED HAVE BEEN OBTAINED AND ARE IN
FULL FORCE AND EFFECT.


 


3.4                              THE SHARES.


 


(A)        ALL OF THE SHARES ARE DULY AUTHORIZED, HAVE BEEN PROPERLY AND VALIDLY
ISSUED, ARE FULLY PAID-UP AND ARE OWNED, LEGALLY AND BENEFICIALLY BY THE SELLER
FREE AND CLEAR OF ALL ENCUMBRANCES.


 


(B)       THE SHARES ARE THE ONLY ISSUED AND OUTSTANDING INTERESTS IN THE SHARE
CAPITAL OF THE COMPANY AND THERE ARE NO OUTSTANDING SUBSCRIPTION RIGHTS,
OPTIONS, CONVERSION RIGHTS, WARRANTS, OR OTHER AGREEMENTS PROVIDING FOR THE
ISSUANCE, SALE OR PURCHASE OF ANY INTERESTS IN THE SHARE CAPITAL OF THE COMPANY
OR ANY SECURITIES OF ANY PERSON OUTSTANDING WHICH UPON CONVERSION OR EXCHANGE OR
EXERCISE WOULD REQUIRE, THE ISSUANCE, SALE, PURCHASE, REDEMPTION OR TRANSFER OF
ANY ADDITIONAL SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY OR
OTHER SECURITIES CONVERTIBLE INTO, EXCHANGEABLE OR EXERCISABLE FOR OR EVIDENCING
THE RIGHT TO SUBSCRIBE FOR OR PURCHASE SHARES OF CAPITAL STOCK OR OTHER
SECURITIES OF THE COMPANY.  THE SELLER IS NOT A PARTY TO ANY VOTING TRUST
RELATING TO THE SHARES.


 


(C)        WITHOUT LIMITATION TO THE PRECEDING PROVISIONS OF THIS SECTION 3.4
THE PLEDGE BY THE SHAREHOLDER OF THE COMPANY IN RESPECT OF ALL OR SOME OF THE
SHARES IN FAVOUR OF BARCLAYS BANK PLC HAS BEEN RELEASED AND NO LONGER ENCUMBERS
THE SHARES (OR ANY OF THEM).


 


3.5                              THE COMPANY.

 


(A)        THE COMPANY (X) IS A COMPANY DULY INCORPORATED AND VALIDLY EXISTING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION AND HAS ALL REQUISITE
CORPORATE CAPACITY TO HOLD

 

21

--------------------------------------------------------------------------------


 


TITLE TO ITS ASSETS AND TO CONDUCT ITS BUSINESS AS NOW BEING CONDUCTED, AND (Y)
IS QUALIFIED OR OTHERWISE AUTHORIZED TO DO BUSINESS AS A FOREIGN CORPORATION IN
TURKEY AND IN EACH JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED
OR HELD BY IT UNDER LEASE OR LICENCE OR ITS BUSINESS REQUIRES SUCH QUALIFICATION
OR AUTHORIZATION.  DOCUMENTATION TO DISSOLVE THE COMPANY IN LIBERIA WAS DULY
FILED AND, FOLLOWING SUCH FILING, THE COMPANY WAS DULY DISSOLVED IN ACCORDANCE
WITH LIBERIAN LAW.


 


(B)       THE PURCHASER HAS BEEN PROVIDED WITH A TRUE AND COMPLETE COPY OF THE
COMPANY’S ORGANIZATIONAL DOCUMENTS AS AMENDED THROUGH THE DATE HEREOF.  NO
RESOLUTION HAS BEEN ADOPTED PROVIDING FOR THE AMENDMENT OF ANY SUCH
ORGANIZATIONAL DOCUMENTS WHICH IS NOT REFLECTED THEREIN, NOR FOR THE DISSOLUTION
OR WINDING-UP OF THE COMPANY.


 


(C)        THE COMPANY NEITHER HAS DIRECT OR INDIRECT SUBSIDIARIES NOR OWNS ANY
EQUITY INTEREST OR VOTING RIGHTS IN ANY OTHER COMPANY, PARTNERSHIP, JOINT
VENTURE OR OTHER ENTITY.


 


(D)       AS OF THE DATE OF THIS AGREEMENT, THE COMPANY HAS NOT FILED FOR
BANKRUPTCY, OR SOUGHT OR OBTAINED PROTECTION FROM CREDITORS, IN ANY JURISDICTION
AND THERE HAS BEEN NO FORMAL REQUEST FOR THE ANNULMENT OR THE DISSOLUTION OF THE
COMPANY OR APPOINTMENT OF AN ADMINISTRATOR TO MANAGE THE COMPANY’S AFFAIRS, NOR
HAS ANY PETITION BEEN FILED (OR THREATENED TO BE FILED) WITH ANY COMPETENT
AUTHORITY REQUESTING THE INITIATION OF ANY RESTRUCTURING OR LIQUIDATION
PROCEDURES WITH RESPECT TO THE COMPANY.


 


(E)        WITHOUT LIMITATION TO SECTION 3.6(C), AS OF THE DATE OF THIS
AGREEMENT THE COMPANY HAS COMPLIED WITH APPLICABLE LAWS RELATING TO THE FILING
OF STATUTORY CORPORATE STATEMENTS WITH GOVERNMENTAL AUTHORITIES.  ALL MATERIAL
CORPORATE RECORDS OF THE COMPANY HAVE BEEN PROPERLY MAINTAINED AND DULY FILED.


 


(F)        ON AND FROM THE DATE ON WHICH THE COMPANY WAS REGISTERED BY WAY OF
CONTINUATION IN THE CAYMAN ISLANDS:


 

(I)            THE CORPORATE RECORDS OF THE COMPANY HAVE BEEN KEPT IN ACCORDANCE
WITH THE CORPORATE LAWS GOVERNING THEM; AND

 

(II)           THE SHARE REGISTER OF THE COMPANY HAS AT ALL TIMES FROM THAT DATE
BEEN KEPT AND MAINTAINED IN THE CAYMAN ISLANDS.

 


3.6                              FINANCIAL STATEMENTS.


 


(A)        SCHEDULE 3.6 TO THE DISCLOSURE LETTER SETS FORTH COPIES OF THE
AUDITED BALANCE SHEET OF THE COMPANY BRANCH AS AT DECEMBER 31, 2008, TOGETHER
WITH THE RELATED AUDITED PROFIT AND LOSS STATEMENT, THE AUDITED STATEMENT OF
CASH FLOWS (IF SUBMITTED FOR TURKISH STATUTORY PURPOSES), OTHER AUDITED
FINANCIAL INFORMATION (AS APPLICABLE) AND THE RELATED NOTES (IF APPLICABLE) FOR
THE FISCAL YEAR ENDED 31 DECEMBER 2008, ACCOMPANIED BY THE REPORT OF PWC
TURKEY.  SCHEDULE 3.6 TO THE DISCLOSURE LETTER SHALL ALSO INCLUDE THE UNAUDITED
BALANCE SHEET, PROFIT AND LOSS STATEMENT AND STATEMENT OF CASH FLOWS FOR THE
INTERIM PERIOD ENDED 30 JUNE 2009.  SUCH BALANCE SHEETS BEING REFERRED TO AS THE
“BALANCE SHEETS”, AND SUCH FINANCIAL STATEMENTS BEING REFERRED TO COLLECTIVELY
AS THE “REFERENCE FINANCIAL STATEMENTS”).


 


(B)       THE REFERENCE FINANCIAL STATEMENTS, EXCEPT AS INDICATED THEREIN, WERE
EACH PREPARED IN ACCORDANCE WITH APPLICABLE ACCOUNTING PRINCIPLES AND TURKISH
STATUTORY ACCOUNTING PRINCIPLES, AND ARE COMPLETE AND CORRECT.

 

22

--------------------------------------------------------------------------------


 


(C)        AS OF THE DATE OF THIS AGREEMENT, THE COMPANY (AND THE COMPANY
BRANCH) HAS COMPLIED WITH APPLICABLE LAWS RELATING TO THE FILING OF STATUTORY
FINANCIAL STATEMENTS WITH THE TURKISH GOVERNMENTAL AUTHORITIES AND WITH
ACCOUNTING REQUIREMENTS WITH RESPECT TO TAX ACCOUNTING.  ALL MATERIAL FINANCIAL
RECORDS OF THE COMPANY HAVE BEEN PROPERLY MAINTAINED AND DULY FILED.


 


(D)       EXCEPT AS SET FORTH ON SCHEDULE 3.6 TO THE DISCLOSURE LETTER, SINCE
JUNE 30, 2009 UNTIL THE DATE OF THIS AGREEMENT THERE HAS BEEN NO MATERIAL
ADVERSE EFFECT.


 


(E)        THE CURRENT BALANCE PAYABLE BY THE COMPANY TO THE SELLER, IN THE
AMOUNT OF $87 MILLION EQUIVALENT, WHICH WAS INCLUDED IN THE COMPANY STATUTORY
BALANCE SHEET AS OF 30 JUNE 2009 HAS BEEN PROPERLY ACCOUNTED FOR IN THE
STATUTORY ACCOUNTS OF THE COMPANY IN ACCORDANCE WITH THE APPLICABLE LAW.  THE
SELLER RELINQUISHES ALL RISKS, RIGHTS, BENEFITS, CLAIMS AND/OR PRIVILEGES
ASSOCIATED WITH SUCH AMOUNT AT CLOSING.


 


(F)        THE FINANCIAL STATEMENTS OF THE COMPANY PROVIDED BY THE COMPANY (OR
ON THE COMPANY’S BEHALF WITH THE COMPANY’S CONSENT) TO GOVERNMENTAL AUTHORITIES
IN TURKEY WERE, TO THE SELLER’S KNOWLEDGE, COMPLETE AND CORRECT.


 


3.7                              ORDINARY COURSE OF BUSINESS.  EXCEPT AS SET
FORTH ON SCHEDULE 3.7, SINCE JUNE 30, 2009 UNTIL THE CLOSING DATE, (I) THE
COMPANY HAS CONDUCTED ITS BUSINESS IN ALL MATERIAL RESPECTS IN THE ORDINARY
COURSE IN SUBSTANTIALLY THE SAME MANNER AS THERETOFORE CONDUCTED AND (II) THERE
HAVE BEEN NO EVENTS OR TRANSACTIONS OF ANY KIND WHICH HAVE HAD OR ARE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.8                              TAX MATTERS.  AS OF THE DATE OF THIS AGREEMENT:


 


(A)        THE COMPANY HAS PROPERLY AND TIMELY FILED OR CAUSED TO BE FILED WITH
THE APPROPRIATE GOVERNMENTAL AUTHORITIES ALL MATERIAL TAX RETURNS THAT WERE
REQUIRED TO BE FILED BY OR ON BEHALF OF THE COMPANY THROUGH THE DATE HEREOF;


 


(B)       THE COMPANY HAS PROPERLY AND TIMELY PAID ALL TAXES, TO THE EXTENT THAT
SUCH TAXES WERE REQUIRED TO BE PAID BY THE COMPANY PRIOR TO THE DATE HEREOF;


 


(C)        TO THE KNOWLEDGE OF THE SELLER, THERE ARE NO PENDING AUDITS,
INVESTIGATIONS OR OTHER PROCEEDINGS RELATING TO THE ASSESSMENT OR COLLECTION OF
TAXES FOR WHICH THE COMPANY IS LIABLE; AND


 


(D)       TO THE KNOWLEDGE OF THE SELLER, WITHOUT LIMITATION TO THE PRECEDING
PROVISIONS OF THIS SECTION 3.8, THE COMPANY HAS NO OUTSTANDING MATERIAL
LIABILITY IN RESPECT OF INTEREST, PENALTIES OR FINES IN RESPECT OF ANY TAXES DUE
AND PAYABLE BY THE COMPANY.


 


3.9                               REAL PROPERTY.


 


(A)        AS OF THE DATE HEREOF, THE COMPANY OWNS NO REAL PROPERTIES.


 


(B)       SCHEDULE 3.9(B) TO THE DISCLOSURE LETTER SETS FORTH AN ACCURATE AND
COMPLETE LIST OF ALL LEASES OF THE COMPANY AS OF THE DATE HEREOF WHICH ARE
MATERIAL TO THE BUSINESS AS PRESENTLY CONDUCTED.  EXCEPT AS DISCLOSED ON
SCHEDULE 3.9(B) TO THE DISCLOSURE LETTER AND AS OF THE DATE HEREOF, ASSUMING
VALID TITLE IN THE LESSOR OF SUCH REAL PROPERTY, TO THE KNOWLEDGE OF THE SELLER
THE COMPANY HAS THE RIGHT TO OCCUPY AND USE ALL REAL PROPERTY SHOWN ON SUCH
SCHEDULE AS LEASED BY THEM.

 

23

--------------------------------------------------------------------------------


 


3.10                       TANGIBLE PERSONAL PROPERTY.  AS OF THE DATE OF THIS
AGREEMENT, (X) THE COMPANY HAS VALID TITLE TO ALL SUCH ITEMS OF MACHINERY AND
EQUIPMENT WHICH IT OWNS, IN EACH CASE FREE AND CLEAR OF ANY ENCUMBRANCES OTHER
THAN PERMITTED ENCUMBRANCES, (Y) WHERE REQUIRED BY APPLICABLE LAW, MAINTENANCE
CONTRACTS FOR SUCH ITEMS OF MACHINERY AND EQUIPMENT ARE IN FULL FORCE AND
EFFECT.


 


3.11                        INTELLECTUAL PROPERTY AND SOFTWARE.


 


(A)        SCHEDULE 3.11 TO THE DISCLOSURE LETTER SETS FORTH A LIST OF ALL
MATERIAL INTELLECTUAL PROPERTY RIGHTS OWNED BY OR LICENCED TO THE COMPANY AS OF
THE DATE OF THIS AGREEMENT.


 


(B)       TO THE KNOWLEDGE OF THE SELLER, AS OF THE DATE OF THIS AGREEMENT:


 

(I)            THE COMPANY HAS VALID TITLE TO THE INTELLECTUAL PROPERTY RIGHTS
SHOWN ON SCHEDULE 3.11 TO THE DISCLOSURE LETTER AS BEING OWNED BY IT, FREE AND
CLEAR OF ANY ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES; AND

 

(II)           NO PROCEEDINGS ARE PENDING WHEREIN THE COMPANY IS ALLEGED TO HAVE
INFRINGED OR OTHERWISE VIOLATED ANY INTELLECTUAL PROPERTY RIGHT OWNED BY ANY
THIRD PARTY.

 


3.12                        PROCEEDINGS.  EXCEPT AS DISCLOSED ON SCHEDULE 3.12
TO THE DISCLOSURE LETTER AND AS OF THE DATE OF THIS AGREEMENT:


 


(A)        THE COMPANY IS NOT INVOLVED, WHETHER AS CLAIMANT OR DEFENDANT OR
OTHER PARTY, IN ANY PROCEEDING CURRENTLY IN PROCESS OR, TO THE KNOWLEDGE OF THE
SELLER, THREATENED IN WRITING (OTHER THAN AS A CLAIMANT IN THE COLLECTION OF
DEBTS ARISING IN THE ORDINARY COURSE WHICH IN AGGREGATE DO NOT EXCEED ONE
HUNDRED THOUSAND DOLLARS ($100,000), AND WHICH INDIVIDUALLY DO NOT EXCEED TEN
THOUSAND DOLLARS ($10,000)), WHICH IF ADVERSELY DETERMINED AGAINST THE COMPANY
IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)       THE COMPANY IS NOT SUBJECT TO ANY JUDGMENT THAT HAS OR IS REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(C)        TO THE KNOWLEDGE OF THE SELLER, THERE IS NO INVESTIGATION OR ENQUIRY,
INCLUDING ANY PENDING OR THREATENED INVESTIGATION OR ENQUIRY, AGAINST THE
COMPANY WHICH IF ADVERSELY DETERMINED AGAINST THE COMPANY WOULD HAVE OR IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.13                       HYDROCARBON AGREEMENTS.  EXCEPT AS DISCLOSED ON
SCHEDULE 3.13, WITH RESPECT TO THE HYDROCARBON AGREEMENTS AND AS OF THE DATE OF
THIS AGREEMENT:


 


(A)        THE HYDROCARBON AGREEMENTS ARE IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS AND CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS
OF ALL PARTIES THERETO;


 


(B)       ALL ROYALTIES, RENTALS AND OTHER PAYMENTS DUE THEREUNDER HAVE BEEN
PROPERLY AND TIMELY PAID;


 


(C)        TO THE KNOWLEDGE OF THE SELLER, THERE ARE CURRENTLY PENDING NO
WRITTEN REQUESTS OR DEMANDS FOR PAYMENTS, ADJUSTMENTS OF PAYMENTS OR PERFORMANCE
PURSUANT THERETO EXCEPT, AS THE CASE MAY BE, FOR PENALTIES AND FORFEITURE
PAYMENTS WHICH ARISE OR MAY

 

24

--------------------------------------------------------------------------------


 


ARISE IN RELATION TO THE HYDROCARBON AGREEMENTS AS A RESULT OF THE
NON-PARTICIPATION IN EXPLORATION OR DEVELOPMENT; AND


 


(D)       TO THE KNOWLEDGE OF THE SELLER, NO OTHER PARTY TO ANY HYDROCARBON
AGREEMENT IS IN BREACH OF ANY OF ITS OBLIGATIONS THEREUNDER.


 


3.14                        TITLE TO THE PARTICIPATING INTERESTS.  WITHOUT
LIMITATION TO SECTION 3.13 ABOVE:


 


(A)        THE COMPANY’S LEGAL AND BENEFICIAL OWNERSHIP OF EACH LICENSE IS
CONSISTENT WITH ITS PARTICIPATING INTEREST IN RESPECT OF THE APPLICABLE LICENCE
SET OUT IN ANNEX C;


 


(B)       THE RIGHT, TITLE AND INTEREST OF THE COMPANY IN AND TO THE LICENCES
AND TO EACH SUCH PARTICIPATING INTEREST IS FREE AND CLEAR OF ALL ENCUMBRANCES;
AND


 


(C)        EACH OF THE LICENCES ARE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.


 


3.15                        MATERIAL CONTRACTS.


 


(A)        SCHEDULE 3.15 TO THE DISCLOSURE LETTER SETS FORTH A LIST OF ALL
CONTRACTS OF EACH OF THE FOLLOWING TYPES TO WHICH THE COMPANY IS A PARTY AND
UNDER WHICH THE COMPANY HAS ANY EXPRESS OBLIGATIONS TO ANY PERSON CONTINUING AS
OF THE DATE OF THIS AGREEMENT:


 

(I)            ANY LOAN OR SECURITY AGREEMENT RELATING TO THE BORROWING OR
LENDING OF MONEY BY THE COMPANY IN EXCESS OF FIFTY THOUSAND DOLLARS ($50,000);

 

(II)           ANY AGREEMENT PURSUANT TO WHICH THE COMPANY IS EXPRESSLY
COMMITTED TO SELL ANY OF ITS ASSETS OR PROPERTIES (OTHER THAN INVENTORY) TO A
THIRD PARTY FOR A SALE PRICE IN EXCESS OF FIFTY THOUSAND DOLLARS ($50,000)
(EXCLUDING VALUE ADDED TAX, SALES TAX OR ANY OTHER SIMILAR TAXES) IN ANY ONE
CASE OR PURSUANT TO WHICH THE COMPANY HAS GRANTED TO A THIRD PARTY ANY OPTION OR
PREFERENTIAL RIGHT TO PURCHASE ANY OF ITS ASSETS OR PROPERTIES (OTHER THAN
INVENTORY);

 

(III)          ANY GUARANTEE PURSUANT TO WHICH THE COMPANY HAS EXPRESSLY
GUARANTEED THE OBLIGATIONS OF A THIRD PARTY;

 

(IV)          ANY AGREEMENT PURSUANT TO WHICH THE COMPANY HAS EXPRESSLY AGREED
NOT TO ENGAGE IN OR NOT TO COMPETE WITH ANY THIRD PARTY IN ANY LINE OF BUSINESS
WHICH IS MATERIAL TO THE COMPANY;

 

(V)           ANY AGREEMENT WITH THE SELLER OR ANY OF ITS AFFILIATES,
IRRESPECTIVE OF THE CONTENT OR VALUE OF SUCH AGREEMENT;

 

(VI)          ALL AREAS OF MUTUAL INTERESTS AGREEMENTS, PURCHASE OR SALE
AGREEMENTS (OTHER THAN WITH RESPECT TO PRODUCTION OF HYDROCARBONS IN THE
ORDINARY COURSE), PARTNERSHIP AGREEMENTS (OTHER THAN TAX PARTNERSHIPS), JOINT
VENTURE AND EXPLORATION OR DEVELOPMENT PROGRAM AGREEMENTS RELATING TO THE
LICENCES OR BY WHICH THE LICENCES ARE BOUND;

 

(VII)         ALL HYDROCARBONS PRODUCTION SALES OR PURCHASE, TRANSPORTATION,
MARKETING, SUPPLY, EXCHANGE AND PROCESSING AGREEMENTS RELATING TO THE LICENCES
OTHER THAN SUCH AGREEMENTS THAT ARE TERMINABLE ON UPON NOT MORE THAN NINETY (90)
DAYS’ NOTICE WITHOUT MATERIAL PENALTY BY THE COMPANY;

 

25

--------------------------------------------------------------------------------


 

(VIII)        ANY CONTRACTS OR AGREEMENTS THAT COULD REASONABLY BE EXPECTED TO
REQUIRE CAPITAL EXPENDITURES BY THE COMPANY IN EXCESS OF ONE HUNDRED THOUSAND
DOLLARS ($100,000) IN ANY CALENDAR YEAR;

 

(IX)          OTHER THAN CONTRACTS GOVERNING THE SALE OF HYDROCARBONS, ANY
CONTRACTS OR AGREEMENTS RELATED TO THE LICENCES UNDER WHICH THE COMPANY HAS
RECEIVED IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000) OF REVENUES NET OF
DIRECT EXPENSES IN ANY CALENDAR YEAR;

 

(X)           ANY CONTRACTS OR AGREEMENTS PROVIDING FOR A CALL UPON, OPTION TO
PURCHASE OR SIMILAR RIGHT UNDER ANY AGREEMENTS WITH RESPECT TO THE HYDROCARBONS
FROM THE LICENCES;

 

(XI)          ANY CONTRACT OR AGREEMENT WITH ANY LABOR UNION OR EMPLOYEE
ASSOCIATION THAT RELATES TO THE COMPANY’S EMPLOYEES (OR ANY OF THEM);

 

(XII)         OTHER THAN (X) THIS AGREEMENT, (Y) CONTRACTS OR AGREEMENTS
GOVERNING THE SALE OF HYDROCARBONS OR (Z) THE DISPOSITION IN THE ORDINARY COURSE
OF EQUIPMENT NO LONGER SUITABLE FOR HYDROCARBONS FIELD OPERATION, ANY CONTRACT
OR AGREEMENT FOR, OR THAT CONTEMPLATES, THE SALE, EXCHANGE OR TRANSFER OF ANY OF
THE COMPANY’S PARTICIPATING INTEREST;

 

(XIII)        ANY UNIT AGREEMENT AND ANY OPERATING AGREEMENT APPLICABLE TO ANY
LICENCE; AND

 

(XIV)        ANY OTHER AGREEMENT MATERIAL TO THE BUSINESS OF THE COMPANY AS
PRESENTLY CONDUCTED, MADE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND
PURSUANT TO WHICH THE COMPANY IS EXPRESSLY COMMITTED TO MAKE FUTURE PAYMENTS IN
EXCESS OF FIFTY THOUSAND DOLLARS ($50,000) (EXCLUDING VALUE ADDED TAX, SALES TAX
ANY OTHER SIMILAR TAXES) DURING ANY CALENDAR YEAR AND WHICH IS NOT CANCELLABLE
BY THE COMPANY WITHOUT MATERIAL PENALTY UPON ONE YEAR’S NOTICE OR LESS,

 

(THE FOREGOING CONTRACTS BEING REFERRED TO COLLECTIVELY AS THE “MATERIAL
CONTRACTS” AND INDIVIDUALLY AS A “MATERIAL CONTRACT”).

 


(B)                      EXCEPT AS DISCLOSED ON SCHEDULE 3.15(B) TO THE
DISCLOSURE LETTER, EXCEPT AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT:


 

(I)            THE COMPANY HAS NOT VIOLATED OR BREACHED, OR COMMITTED ANY
DEFAULT UNDER SUCH MATERIAL CONTRACTS AND, TO THE KNOWLEDGE OF THE SELLER, NO
OTHER PARTY TO SUCH MATERIAL CONTRACT HAS VIOLATED OR BREACHED, OR COMMITTED ANY
DEFAULT UNDER A MATERIAL CONTRACT;

 

(II)           NEITHER ENTERING INTO, NOR COMPLIANCE WITH, NOR COMPLETION OF
THIS AGREEMENT BY THE COMPANY WILL RESULT IN A MATERIAL BREACH OF OR, TO THE
KNOWLEDGE OF THE SELLER, PERMIT A PARTY THERETO TO TERMINATE OR VARY, OR RESULT
IN ANY MATERIAL ENCUMBRANCE, UNDER ANY MATERIAL CONTRACT;

 

(III)          THE COMPANY HAS NOT RECEIVED OR GIVEN WRITTEN NOTICE AS OF THE
DATE OF THIS AGREEMENT THAT THE COMPANY IS IN MATERIAL DEFAULT UNDER ANY
MATERIAL CONTRACT, WHICH DEFAULT REMAINS UNREMEDIED AS OF THE DATE HEREOF;

 

(IV)          EACH OF THE MATERIAL CONTRACTS IS IN FULL FORCE AND EFFECT; AND

 

26

--------------------------------------------------------------------------------


 

(V)           THE COMPANY HAS NOT RECEIVED OR GIVEN WRITTEN NOTICE AS OF THE
DATE OF THIS AGREEMENT THAT A PARTY TO ANY MATERIAL CONTRACT INTENDS TO EXERCISE
ANY RIGHT OF CANCELLATION, TERMINATION, ACCELERATION OR MODIFICATION UNDER ANY
SUCH MATERIAL CONTRACT.

 


(C)        PRIOR TO THE DATE HEREOF, THE SELLER HAS FURNISHED TO THE PURCHASER A
TRUE AND COMPLETE COPY OF EACH MATERIAL CONTRACT AND ALL AMENDMENTS THERETO.


 


3.16                       INSURANCE.  SUBJECT TO SECTION 6.10, ALL MATERIAL
INSURANCE POLICIES MAINTAINED BY THE COMPANY AS OF THE DATE HEREOF ARE IN FULL
FORCE AND EFFECT AND, EXCEPT AS DISCLOSED ON SCHEDULE 3.16 TO THE DISCLOSURE
LETTER, WILL NOT TERMINATE OR LAPSE SOLELY BY REASON OF THE SALE AND PURCHASE OF
THE SHARES PURSUANT TO THE TERMS HEREOF.  THERE ARE NO OUTSTANDING UNPAID
PREMIUMS OTHER THAN PREMIUMS ACCRUED BUT NOT YET PAYABLE IN THE ORDINARY COURSE
OF BUSINESS OF THE COMPANY, AND THERE ARE NO PROVISIONS IN ANY INSURANCE
COVERAGE OF THE COMPANY FOR RETROACTIVE PREMIUM ADJUSTMENTS IN RESPECT OF ALL
MATERIAL INSURANCE POLICIES MAINTAINED BY THE COMPANY.


 


3.17                        EMPLOYMENT MATTERS.


 


(A)        EXCEPT AS DISCLOSED ON SCHEDULE 3.17(A) TO THE DISCLOSURE LETTER,
THERE ARE NO CONTRACTS, PLANS OR OTHER ARRANGEMENTS BY WHICH THE COMPANY IS
BOUND WHICH CONTAIN ANY “CHANGE OF CONTROL” OR SIMILAR SEVERANCE PROVISIONS WITH
RESPECT TO ANY OF THE LISTED EMPLOYEES.


 


(B)       EXCEPT AS DISCLOSED ON SCHEDULE 3.17(B), DURING THE PAST TWELVE (12)
MONTHS UNTIL THE DATE HEREOF THE COMPANY HAS NOT UNDERTAKEN TO MATERIALLY
INCREASE THE RATES OF REMUNERATION OR TO GRANT A MATERIAL BONUS TO ANY OF THE
LISTED EMPLOYEES.  THERE IS NO LISTED EMPLOYEE WHO IS ENTITLED UPON TERMINATION
OF HIS OR HER EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE PAYMENT BY THE
COMPANY OF AN AMOUNT EXCEEDING THAT REQUIRED BY APPLICABLE LAW.


 


(C)        DURING THE PAST TWELVE (12) MONTHS UNTIL THE DATE HEREOF THERE HAVE
BEEN NO CLAIMS OR ACTIONS BROUGHT ON BEHALF OF ANY EMPLOYEES OR STRIKE ACTION.


 


(D)       DURING THE PAST TWELVE (12) MONTHS UNTIL THE DATE HEREOF, THE COMPANY
HAS NOT RECEIVED ANY WRITTEN NOTICE OF ANY INVESTIGATIONS OR AUDIT BY ANY
GOVERNMENTAL AUTHORITY RELATING TO EMPLOYMENT, LABOR OR WORKPLACE HEALTH AND
SAFETY MATTERS AND NO SUCH INVESTIGATION OR AUDIT IS IN PROGRESS.


 


(E)        DURING THE PAST TWELVE (12) MONTHS UNTIL THE DATE HEREOF, THE COMPANY
HAS NOT RECEIVED WRITTEN NOTICE (THE SUBJECT OF WHICH HAS NOT BEEN RESOLVED AS
REQUIRED THEREBY OR OTHERWISE TO THE SATISFACTION OF THE PERSON WHO SENT THE
SAME) OF ANY MATERIAL VIOLATION OF ANY LAW RELATING TO EMPLOYMENT, EMPLOYMENT
PRACTICES OR THE TERMS AND CONDITIONS OF EMPLOYMENT, INCLUDING WITH RESPECT TO
HEALTH, SAFETY, OVERTIME, WORKING CONDITIONS, RETIREMENT.


 


(F)        THERE ARE NO SHARE INCENTIVE, SHARE OPTION, PROFIT SHARING, BONUS OR
OTHER INCENTIVE ARRANGEMENTS COVERING ANY EMPLOYEES OR FORMER EMPLOYEES OF THE
COMPANY.


 


(G)       EXCEPT AS IS REQUIRED BY LAW, THE COMPANY IS NOT UNDER ANY OBLIGATION
TO PROVIDE ANY PAYMENT ON RETIREMENT OR RETIREMENT PENSION OR DEATH PENSION TO
OR IN RESPECT OF ANY CURRENT OR PAST EMPLOYEE OR DIRECTOR.

 

27

--------------------------------------------------------------------------------


 


3.18                        CUSTOMS OBLIGATIONS.


 


(A)        DURING THE PAST TWELVE (12) MONTHS UNTIL THE DATE HEREOF, THE COMPANY
HAS TIMELY COMPLIED WITH ALL MATERIAL CUSTOMS OBLIGATIONS IN CONNECTION WITH ITS
IMPORT AND EXPORT OPERATIONS.


 


(B)       DURING THE PAST TWELVE (12) MONTHS UNTIL THE DATE HEREOF, THERE ARE
AND HAVE BEEN NO AUDITS, INVESTIGATIONS OR OTHER PROCEEDINGS RELATING TO
COMPLIANCE BY THE COMPANY OF ITS CUSTOMS OBLIGATIONS, AND NO CLAIM RELATED TO
CUSTOMS DUTIES OR OBLIGATIONS HAS BEEN NOTIFIED IN WRITING TO THE COMPANY BY ANY
GOVERNMENTAL AUTHORITY ON OR BEFORE THE DATE HEREOF.


 


3.19                        LEGAL COMPLIANCE.  WITHOUT LIMITATION TO THE
PRECEDING PROVISIONS OF THIS ARTICLE III:


 


(A)        THE COMPANY IS NOT, AND HAS NOT BEEN IN THE TWO (2) YEARS PRIOR TO
THE DATE HEREOF, IN VIOLATION OR DEFAULT OF ANY APPLICABLE LAW, EXCEPT FOR
VIOLATIONS OF SUCH LAWS THAT WOULD NOT HAVE OR ARE NOT REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT;


 


(B)       THE COMPANY IS NOT, AND HAS NOT BEEN IN THE TWO (2) YEARS PRIOR TO THE
DATE HEREOF, IN VIOLATION OR DEFAULT OF ANY ANTI-CORRUPTION, TRADING-IN
INFLUENCE, ANTI-BRIBERY, ANTI-TERRORISM OR ANTI-MONEY LAUNDERING LAWS APPLICABLE
TO THE COMPANY OR THE SELLER, WHETHER OR NOT DIRECTLY APPLICABLE TO THE COMPANY;


 


(C)        TO THE KNOWLEDGE OF THE SELLER, THE COMPANY DOES NOT, HAVE ANY DIRECT
OR INDIRECT OWNER, DIRECTOR, OFFICER OR EMPLOYEE WHO IS A PUBLIC OFFICIAL; AND


 


(D)       TO THE KNOWLEDGE OF THE SELLER, NEITHER THE COMPANY NOR ITS DIRECTORS,
OFFICERS OR EMPLOYEES HAS MADE, PROMISED OR AUTHORIZED THE MAKING OF A
PROHIBITED PAYMENT WITH RESPECT TO (I) ANY CIRCUMSTANCES RELATED TO THE
COMPANY’S BUSINESS OR THE AWARD OF THE HYDROCARBON AGREEMENTS OR (II) ANY
CIRCUMSTANCES PERTAINING TO ANY AND ALL ACTIVITIES AND AFFAIRS RELATED TO THE
COMPANY’S BUSINESS OR THE HYDROCARBON AGREEMENTS.


 


3.20                        ENVIRONMENTAL COMPLIANCE.


 


(A)        THE COMPANY IS NOT IN MATERIAL VIOLATION OR DEFAULT OF ANY APPLICABLE
ENVIRONMENTAL LAW.


 


(B)       TO THE KNOWLEDGE OF THE SELLER, NO ENVIRONMENTAL CLAIM HAS BEEN
COMMENCED AND NO ENVIRONMENTAL CLAIM IS THREATENED AGAINST THE COMPANY, IN EACH
CASE WHERE SUCH ENVIRONMENTAL CLAIM IS REASONABLY LIKELY TO BE ADVERSELY
DETERMINED AGAINST THE COMPANY, AND WHICH, IF SO DETERMINED, WOULD HAVE OR IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

28

--------------------------------------------------------------------------------


 

ARTICLE IV

WARRANTIES
OF THE PURCHASER AND THE GUARANTOR


 

The Purchaser and the Guarantor each hereby warrant to the Seller that each of
the statements made in this ARTICLE IV is true and correct as of the date hereof
and the Closing Date:

 


4.1              ORGANIZATION; LEGAL CAPACITY AND ENFORCEABILITY.


 


(A)                                 EACH OF THE PURCHASER AND THE GUARANTOR IS
DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION AND HAS THE CORPORATE CAPACITY AND AUTHORITY AND FULL LEGAL RIGHT
TO ENTER INTO THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                THE ENTERING INTO OF THIS AGREEMENT AND THE
PERFORMANCE OF EACH OF THE PURCHASER’S AND THE GUARANTOR’S OBLIGATIONS HEREUNDER
HAVE BEEN AUTHORIZED BY ALL NECESSARY ACTIONS (CORPORATE OR OTHER) AND
PROCEEDINGS ON THE PART OF THE PURCHASER AND THE GUARANTOR, AS APPLICABLE.  THIS
AGREEMENT HAS BEEN DULY SIGNED BY THE PURCHASER AND THE GUARANTOR AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH OF THE PURCHASER AND
THE GUARANTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


4.2              NO CONFLICT OR VIOLATION.  NEITHER THE ENTERING INTO OF THIS
AGREEMENT, NOR THE PERFORMANCE BY THE PURCHASER OR THE GUARANTOR OF ITS
RESPECTIVE OBLIGATIONS HEREUNDER, NOR THE CONSUMMATION OF THE TRANSACTIONS
PROVIDED FOR HEREBY DOES OR WILL:


 


(A)                                 CONFLICT WITH OR VIOLATE ANY PROVISION OF
THE ORGANIZATIONAL DOCUMENTS OF EITHER OF THE PURCHASER OR THE GUARANTOR; OR


 


(B)                                CONSTITUTE A VIOLATION BY EITHER THE
PURCHASER OR THE GUARANTOR OF ANY LAWS OR JUDGMENTS.


 


4.3              GOVERNMENTAL AUTHORIZATIONS.  NO GOVERNMENTAL AUTHORIZATION IS
REQUIRED TO BE MADE OR OBTAINED BY THE PURCHASER OR THE GUARANTOR IN CONNECTION
WITH:  (A) THE ENTERING INTO OF THIS AGREEMENT BY EACH OF THE PURCHASER AND THE
GUARANTOR (B) THE PERFORMANCE BY EACH OF THE PURCHASER AND THE GUARANTOR OF ITS
OBLIGATIONS HEREUNDER OR (C) THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


4.4              AVAILABILITY OF FUNDS.  SUFFICIENT FUNDS WILL BE AVAILABLE TO
THE PURCHASER ON THE CLOSING DATE TO SATISFY THE CLOSING PURCHASE PRICE.


 


4.5              REQUIRED SHAREHOLDER APPROVAL. THE REQUIRED SHAREHOLDER
APPROVAL HAS BEEN OBTAINED.


 


ARTICLE V


MUTUAL WARRANTIES


 


WITHOUT LIMITATION TO THE REPRESENTATIONS AND WARRANTIES SET OUT IN ARTICLE III
AND ARTICLE IV ABOVE, EACH PARTY HEREBY REPRESENTS AND WARRANTS TO EACH OTHER
PARTY WITH EFFECT AS OF BOTH THE DATE HEREOF AND THE CLOSING DATE THAT NEITHER
THAT PARTY NOR ITS AFFILIATES HAVE MADE, OFFERED, OR AUTHORIZED AND WILL NOT
MAKE, OFFER OR AUTHORIZE ANY PROHIBITED PAYMENT IN CONNECTION WITH THE MATTERS
WHICH ARE THE SUBJECT TO THIS AGREEMENT, WHERE SUCH PAYMENT, GIFT OR PROMISE
WOULD VIOLATE:

 


5.1              THE LAWS APPLICABLE TO SUCH PARTY;

 

29

--------------------------------------------------------------------------------


 


5.2              THE LAWS OF THE COUNTRY OF FORMATION OF THE PARTY OR SUCH
PARTY’S ULTIMATE PARENT COMPANY (OR ITS PRINCIPAL PLACE OF BUSINESS); OR


 


5.3              THE PRINCIPLES DESCRIBED IN THE CONVENTION ON COMBATING BRIBERY
OF FOREIGN PUBLIC OFFICIALS IN INTERNATIONAL BUSINESS TRANSACTIONS, SIGNED IN
PARIS ON DECEMBER 17, 1997, WHICH ENTERED INTO FORCE ON FEBRUARY 15, 1999, AND
THE CONVENTION’S COMMENTARIES.


 


ARTICLE VI


INDEMNITIES; CLAIMS; INSURANCE


 


6.1              INDEMNIFICATION OBLIGATIONS. FROM AND AFTER THE CLOSING AND
SUBJECT TO THE PROVISIONS OF THIS ARTICLE VI:


 


(A)                                 THE PURCHASER SHALL BE ENTITLED TO DEMAND
THE SELLER PAY AS A PARTIAL REPAYMENT OF THE CLOSING PURCHASE PRICE AN AMOUNT
EQUAL TO ALL DAMAGES SUFFERED BY EITHER OR BOTH THE PURCHASER AND THE COMPANY AS
A DIRECT RESULT OF ANY MATERIAL BREACH OF ANY OF THE SELLER WARRANTIES; AND


 


(B)                                THE SELLER SHALL BE ENTITLED TO DEMAND FROM
THE PURCHASER AN AMOUNT EQUAL TO ALL DAMAGES SUFFERED BY THE SELLER AS A DIRECT
RESULT OF ANY MATERIAL BREACH OF ANY OF THE PURCHASER WARRANTIES.


 


6.2              DISCLOSURE LETTER.


 


(A)                                 FROM AND AFTER THE CLOSING, AND ABSENT FRAUD
OR WILLFUL MISCONDUCT, THE RIGHT TO DAMAGES SHALL BE THE PURCHASER’S EXCLUSIVE
REMEDY FOR ANY SUCH INACCURACY OR BREACH OF SELLER WARRANTIES.


 


(B)                                THE DISCLOSURE LETTER (INCLUDING SCHEDULES
THERETO WHICH IN ANY CASE IS DEEMED TO BE INCLUDED IN THE DISCLOSURE LETTER) IS
PART OF THE PRESENT AGREEMENT, AND ANY MATTER FAIRLY DISCLOSED IN THE DISCLOSURE
LETTER (INCLUDING SCHEDULES THERETO) SHALL BE DEEMED DISCLOSED FOR ALL PURPOSES
OF THIS AGREEMENT NOTWITHSTANDING THE ABSENCE OF ANY SPECIFIC CROSS-REFERENCES
IN THE SCHEDULE OR SECTION IN QUESTION.


 


6.3              METHOD OF ASSERTING CLAIMS, ETC.  ANY CLAIMS BY A PARTY (THE
“INDEMNIFYING PARTY”) AGAINST ANOTHER PARTY (THE “INDEMNIFIED PARTY”) UNDER THIS
ARTICLE VI SHALL BE ASSERTED AND RESOLVED AS FOLLOWS:


 


(A)                                 CLAIM NOTICES. IN THE EVENT THAT (X) ANY
CLAIM OR PROCEEDING IS ASSERTED OR INSTITUTED BY ANY THIRD PARTY WHICH, IF
SUCCESSFUL, COULD GIVE RISE TO DAMAGES FOR WHICH THE INDEMNIFYING PARTY COULD BE
OBLIGATED TO THE INDEMNIFIED PARTY PURSUANT TO SECTION 6.1, (ANY SUCH CLAIM OR
PROCEEDING, A “THIRD PARTY CLAIM”), OR (Y) THE INDEMNIFIED PARTY HAS A CLAIM
AGAINST THE INDEMNIFYING PARTY WHICH DOES NOT INVOLVE A THIRD PARTY CLAIM (ANY
SUCH CLAIM, A “DIRECT CLAIM”), THE INDEMNIFIED PARTY SHALL SEND TO THE
INDEMNIFYING PARTY A WRITTEN NOTICE (A “CLAIM NOTICE”) SPECIFYING THE FACTUAL
BASIS OF SUCH CLAIM AND THE AMOUNT OR A GOOD FAITH ESTIMATED AMOUNT OF RELATED
DAMAGES (WHICH ESTIMATE SHALL NOT BE CONCLUSIVE OF THE FINAL AMOUNT OF SUCH
CLAIM) AND SUCH AVAILABLE SUPPORTING EVIDENCE AVAILABLE TO THE INDEMNIFIED PARTY
AS MAY REASONABLY BE REQUESTED BY THE INDEMNIFYING PARTY TO ASSESS THE MERITS OF
THE CLAIM AND THE COMPUTATION OR ESTIMATE OF DAMAGES.


 


(B)                                TIME FOR CLAIM NOTICE. THE INDEMNIFIED PARTY
SHALL DELIVER A CLAIM NOTICE TO THE INDEMNIFYING PARTY:  (X) IN THE CASE OF A
THIRD PARTY CLAIM, WITHIN THIRTY (30) DAYS OF

 

30

--------------------------------------------------------------------------------


 


RECEIPT OF ACTUAL NOTICE OF SUCH THIRD PARTY CLAIM (OR SUCH SHORTER PERIOD AS
MAY BE NECESSARY OR WARRANTED UNDER THE CIRCUMSTANCES); AND (Y) IN THE CASE OF A
DIRECT CLAIM, WITHIN TEN (10) DAYS AFTER THE INDEMNIFIED PARTY FIRST BECOMES
AWARE OF THE FACTS UPON WHICH SUCH DIRECT CLAIM IS BASED; PROVIDED, HOWEVER,
THAT A FAILURE BY THE INDEMNIFIED PARTY TO COMPLY WITH THE NOTICE PERIODS SET
FORTH ABOVE SHALL HAVE NO CONSEQUENCES ON ITS ABILITY TO CLAIM UNDER THIS
ARTICLE VI UNLESS AND TO THE EXTENT THAT (X) SUCH FAILURE HAS CAUSED THE DAMAGES
FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO UNDER THIS ARTICLE VI TO BE
GREATER THAN THEY WOULD HAVE BEEN HAD THE INDEMNIFIED PARTY GIVEN TIMELY NOTICE
(IT BEING AGREED THE DAMAGES FOR WHICH THE INDEMNIFYING PARTY MAY BE OBLIGATED
SHALL BE REDUCED TO THE EXTENT OF ANY SUCH PREJUDICE) OR (Y) HAS REDUCED THE
LIKELIHOOD TO PREVAIL AGAINST A THIRD PARTY CLAIM.


 


(C)                                 DIRECT CLAIMS. IN THE EVENT OF A DIRECT
CLAIM, THE INDEMNIFYING PARTY SHALL HAVE THIRTY (30) DAYS FOLLOWING ITS RECEIPT
OF THE RELEVANT CLAIM NOTICE OR, IF THE AMOUNT OF THE DIRECT CLAIM WAS NOT
DETERMINED AT THE TIME OF THE CLAIM NOTICE, THE DATE ON WHICH THE AMOUNT OF THE
DIRECT CLAIM HAS BEEN NOTIFIED TO IT BY THE INDEMNIFIED PARTY (THE “DIRECT CLAIM
REVIEW PERIOD”) TO MAKE SUCH INVESTIGATION OF THE UNDERLYING CLAIM AS IT
CONSIDERS NECESSARY OR DESIRABLE ACTING REASONABLY.  DURING THE DIRECT CLAIM
REVIEW PERIOD, THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL USE THEIR
COMMERCIALLY REASONABLE ENDEAVORS TO REACH AN AMICABLE SOLUTION WITH RESPECT TO
THE VALIDITY AND THE AMOUNT OF THE DIRECT CLAIM.  IF THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PARTY AGREE, ON OR PRIOR TO THE EXPIRATION OF THE DIRECT CLAIM
REVIEW PERIOD, UPON THE VALIDITY AND AMOUNT OF SUCH DIRECT CLAIM, THE
INDEMNIFYING PARTY SHALL PAY TO THE INDEMNIFIED PARTY, WITHIN TEN (10) DAYS
FOLLOWING THE DATE OF SUCH AGREEMENT, THE FULL AGREED AMOUNT OF SUCH DIRECT
CLAIM.  IF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY FAIL TO AGREE, ON OR
PRIOR TO THE EXPIRATION OF THE DIRECT CLAIM REVIEW PERIOD, UPON THE VALIDITY AND
AMOUNT OF SUCH DIRECT CLAIM, THE DISPUTE SHALL BE RESOLVED BY ARBITRATION
PROCEEDINGS AS PROVIDED BY SECTION 8.15.


 


(D)                                THIRD PARTY CLAIMS.


 

(I)                                    THIRD PARTY CLAIM REVIEW PERIOD.  IN THE
EVENT OF A THIRD PARTY CLAIM, THE INDEMNIFYING PARTY SHALL HAVE THIRTY (30) DAYS
FOLLOWING ITS RECEIPT OF THE RELEVANT CLAIM NOTICE (THE “THIRD PARTY CLAIM
REVIEW PERIOD”) TO MAKE SUCH INVESTIGATION OF THE UNDERLYING CLAIM AS IT
CONSIDERS NECESSARY OR DESIRABLE ACTING REASONABLY.  DURING THE THIRD PARTY
CLAIM REVIEW PERIOD, THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL USE
THEIR REASONABLE ENDEAVORS TO REACH AN AMICABLE SOLUTION WITH RESPECT TO SUCH
THIRD PARTY CLAIM.  IF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY FAIL TO
AGREE, ON OR PRIOR TO THE EXPIRATION OF THE THIRD PARTY CLAIM REVIEW PERIOD,
UPON AN AMICABLE SOLUTION WITH RESPECT TO SUCH THIRD PARTY CLAIM, THE DISPUTE
MAY BE RESOLVED BY ARBITRATION PROCEEDINGS AS PROVIDED BY SECTION 8.15.

 

(II)                                 DEFENSE OF THIRD PARTY CLAIM.

 

(A)                             FROM AND AFTER THE DELIVERY OF A CLAIM NOTICE
HEREUNDER AND UNTIL SUCH TIME, IF ANY, AS IT IS DETERMINED OR AGREED THAT THE
INDEMNIFYING PARTY HAS NO LIABILITY TO THE INDEMNIFIED PARTY IN RESPECT OF THE
RELEVANT THIRD PARTY CLAIM, THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT (BUT NOT
THE OBLIGATION) TO CONTROL THE DEFENSE OF EACH THIRD PARTY CLAIM AND TO RETAIN
THE COUNSEL OF ITS CHOICE, TO REPRESENT THE INDEMNIFIED PARTY (AND THE
COMPANY).  THE INDEMNIFIED PARTY SHALL (AT THE INDEMNIFYING PARTY’S COST) TAKE
(AND PROCURE THAT THE COMPANY TAKE) SUCH ACTIONS AS THE INDEMNIFYING PARTY SHALL
CONSIDER REASONABLY

 

31

--------------------------------------------------------------------------------


 

NECESSARY OR APPROPRIATE UNDER THE CIRCUMSTANCES TO COOPERATE WITH THE
INDEMNIFYING PARTY AND ITS COUNSEL IN DEFENDING SUCH THIRD PARTY CLAIM, AND
SHALL REFRAIN (AND SHALL PROCURE THAT THE COMPANY REFRAINS) FROM TAKING ANY
ACTION LIKELY TO JEOPARDIZE OR INTERFERE WITH THE DEFENSE OF SUCH CLAIM.  THE
INDEMNIFIED PARTY MAY ASSIST, AT ITS EXPENSE, IN THE DEFENSE OF ANY THIRD PARTY
CLAIM WITH COUNSEL OF ITS CHOICE, REASONABLY ACCEPTABLE TO THE INDEMNIFYING
PARTY.  THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY REASONABLY
INFORMED OF THE DEVELOPMENT OF THE UNDERLYING CLAIM.  THE CONDUCT OF THE DEFENSE
OF A THIRD PARTY CLAIM BY THE INDEMNIFYING PARTY SHALL AT ALL TIMES TAKE INTO
ACCOUNT THE LEGITIMATE BUSINESS INTERESTS OF THE COMPANY AND SHALL NOT BE DEEMED
TO CONSTITUTE AN ADMISSION OR ACKNOWLEDGEMENT OF LIABILITY TO THE INDEMNIFIED
PARTY IN RESPECT OF SUCH THIRD PARTY CLAIM.

 

(B)                               IN THE EVENT THAT THE INDEMNIFYING PARTY
(X) SHALL FAIL TO ASSUME CONTROL OF THE DEFENSE OF A THIRD PARTY CLAIM AFTER
WRITTEN NOTICE TO SUCH EFFECT BY THE INDEMNIFIED PARTY, OR (Y) SHALL NOTIFY THE
INDEMNIFIED PARTY OF ITS INTENTION NOT TO ASSUME CONTROL OF THE DEFENSE OF A
THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL CONDUCT THE DEFENSE OF SUCH THIRD
PARTY CLAIM IN GOOD FAITH AND USING ALL REASONABLE MEANS AND DEFENSES AVAILABLE
TO IT TAKING INTO ACCOUNT THE LEGITIMATE BUSINESS INTERESTS OF THE COMPANY AND
SHALL HAVE THE RIGHT TO RETAIN COUNSEL OF ITS CHOICE, REASONABLY ACCEPTABLE TO
THE INDEMNIFYING PARTY, AT THE COST OF THE INDEMNIFYING PARTY (UNDER
CIRCUMSTANCES WHERE THE INDEMNIFYING PARTY IS ULTIMATELY FOUND TO BE LIABLE FOR
DAMAGES RESULTING FROM OR ARISING OUT OF SUCH THIRD PARTY CLAIM).  THE
INDEMNIFYING PARTY MAY ASSIST, AT ITS EXPENSE, IN THE DEFENSE OF ANY THIRD PARTY
CLAIM WITH COUNSEL OF THEIR CHOICE, REASONABLY ACCEPTABLE TO THE INDEMNIFIED
PARTY.  THE INDEMNIFIED PARTY SHALL KEEP THE INDEMNIFYING PARTY REASONABLY
INFORMED OF THE DEVELOPMENT OF THE UNDERLYING CLAIM.

 

(III)                              SETTLEMENT OF THIRD PARTY CLAIMS.  THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY THIRD PARTY CLAIM WHICH IS
SETTLED OR OTHERWISE COMPROMISED OR IN RESPECT OF WHICH ANY ADMISSION OF
LIABILITY IS MADE WITHOUT ITS PRIOR WRITTEN CONSENT AND NO AMOUNTS PAYABLE IN
RESPECT OF ANY SUCH SETTLEMENT OR COMPROMISE OF A THIRD PARTY CLAIM MADE WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY SHALL BE DUE BY THE
INDEMNIFYING PARTY.  IN SUCH CONNECTION, IN THE EVENT THE INDEMNIFIED PARTY (OR
THE COMPANY) SHALL (X) RECEIVE FROM A THIRD PARTY OR (Y) PROPOSE TO MAKE TO A
THIRD PARTY, AN OFFER OF SETTLEMENT OF A THIRD PARTY CLAIM (A “SETTLEMENT
OFFER”), THE INDEMNIFIED PARTY SHALL NOTIFY THE INDEMNIFYING PARTY OF SUCH
SETTLEMENT OFFER PROMPTLY UPON RECEIPT THEREOF FROM THE THIRD PARTY AND
REASONABLY IN ADVANCE OF RESPONDING THERETO, OR REASONABLY IN ADVANCE OF MAKING
SUCH SETTLEMENT OFFER, AND SHALL PROVIDE WITH SUCH NOTICE ALL RELATED SUPPORTING
DOCUMENTATION REASONABLY REQUIRED TO ENABLE THE INDEMNIFYING PARTY TO ASSESS THE
RELATIVE MERITS OF THE SETTLEMENT OFFER.  AT THE REASONABLE REQUEST OF EITHER
THE INDEMNIFIED PARTY OR THE INDEMNIFYING PARTY, THE PARTIES WILL CONSULT IN
GOOD FAITH WITH RESPECT TO ANY SUCH SETTLEMENT OFFER.  IN THE EVENT THAT A
SETTLEMENT OFFER IS RECEIVED WHICH THE INDEMNIFYING PARTY, BUT NOT THE
INDEMNIFIED PARTY IS WILLING TO ACCEPT, THE INDEMNIFIED PARTY MAY ELECT TO
CONTINUE THE DEFENSE OF SUCH THIRD PARTY CLAIM AT ITS OWN EXPENSE, IN WHICH CASE
THE LIABILITY OF

 

32

--------------------------------------------------------------------------------


 

THE INDEMNIFYING PARTY SHALL BE CAPPED AT DAMAGES CALCULATED AS IF THE THIRD
PARTY CLAIM WERE SETTLED IN ACCORDANCE WITH THE PROPOSED SETTLEMENT OFFER.

 


(E)                                 DUTY TO MITIGATE. THE INDEMNIFIED PARTY
SHALL USE ITS REASONABLE ENDEAVORS TO MITIGATE ANY DAMAGES RESULTING FROM OR
ARISING OUT OF ANY MATTERS GIVING RISE TO A CLAIM UNDER THIS ARTICLE VI.


 


(F)                                   PAYMENT. NO AMOUNT SHALL BECOME DUE AND
PAYABLE BY THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY (X) IN RESPECT OF ANY
CLAIM ARISING BY REASON OF CONTINGENT LIABILITY, UNLESS AND TO THE EXTENT THAT
SUCH CONTINGENT LIABILITY CEASES TO BE CONTINGENT AND HAS BECOME AN ACTUAL
LIABILITY; AND (Y) IN RESPECT OF ANY THIRD PARTY CLAIM UNLESS AND TO THE EXTENT
THAT THE INDEMNIFIED PARTY (OR THE COMPANY) IS UNDER THE OBLIGATION TO PAY THE
RELEVANT DAMAGES TO THE RELEVANT THIRD PARTY AS A RESULT OF A JUDGMENT OR A
BINDING SETTLEMENT OR OTHER AGREEMENT AMONG THE RELEVANT PARTIES ENTERED INTO IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  IF THE SELLER PAYS ANY SUM TO THE
PURCHASER IN RESPECT OF A CLAIM UNDER THE SELLER WARRANTIES, THE CLOSING
PURCHASE PRICE SHALL BE DEEMED, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW,
TO BE REDUCED BY THE AMOUNT OF SUCH PAYMENT.


 


(G)                                SUBROGATION. NO AMOUNT SHALL BECOME DUE AND
PAYABLE TO THE INDEMNIFIED PARTY IN RESPECT OF ANY CLAIM UNLESS THE INDEMNIFIED
PARTY SHALL HAVE USED ITS BEST EFFORTS TO SUBROGATE THE INDEMNIFYING PARTY IN
ALL ITS (AND THE COMPANY’S) RIGHTS AGAINST THIRD PARTIES IN RESPECT OF SUCH
CLAIM.


 


(H)                                RIGHT OF SET-OFF. THE PURCHASER MAY SET-OFF
ANY AND ALL AMOUNTS DETERMINED PURSUANT TO:


 

(I)                                    IN RESPECT OF A DIRECT CLAIM, AN ARBITRAL
JUDGMENT IN ACCORDANCE WITH SECTION 8.15; OR

 

(II)                                 IN RESPECT OF A THIRD PARTY CLAIM, A FINAL,
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION,

 

TO BE PAYABLE BY THE SELLER PURSUANT TO THIS ARTICLE VI AGAINST AMOUNTS DUE FROM
THE PURCHASER TO SELLER IN RESPECT OF EXPLORATION SUCCESS PAYMENTS AND NET
PROFIT INTERESTS.

 


6.4              CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANY TERM OR PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY NOR AFFILIATE OF A
PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT; EXCEPT TO THE EXTENT ANY SUCH PARTY WAS REQUIRED TO PAY SUCH DAMAGES
TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, IN WHICH EVENT SUCH
DAMAGES SHALL BE RECOVERABLE HEREUNDER.


 


6.5              CALCULATION OF DAMAGES.


 


(A)                                 DEDUCTIONS.  IN CALCULATING THE AMOUNT OF
ANY DAMAGES WHICH MAY BE DUE AND PAYABLE TO THE INDEMNIFIED PARTY AS A RESULT OF
ANY CLAIM BROUGHT BY THE INDEMNIFIED PARTY PURSUANT TO THE ABOVE, THERE SHALL BE
DEDUCTED:


 

(I)                                    THE AMOUNT OF ANY INDEMNIFICATION OR
OTHER RECOVERIES (INCLUDING INSURANCE PROCEEDS) PAID TO THE INDEMNIFIED PARTY
(OR TO THE COMPANY IN THE CASE OF A CLAIM BROUGHT BY THE PURCHASER) BY ANY THIRD
PARTY WITH RESPECT TO SUCH DAMAGES;

 

33

--------------------------------------------------------------------------------


 

(II)                                 THE AMOUNT OF ANY INSURANCE PROCEEDS WHICH
WOULD HAVE BEEN RECOVERABLE BY THE PURCHASER OR THE COMPANY WITH RESPECT TO SUCH
DAMAGES HAD THE INSURANCE COVERAGE OF THE COMPANY IN EFFECT ON DATE HEREOF NOT
BEEN MODIFIED BY THE PURCHASER OR THE COMPANY ON OR SUBSEQUENT TO THE DATE
HEREOF (UNLESS SUCH MODIFICATIONS WERE UNILATERALLY IMPOSED BY THE RELEVANT
INSURERS ON THE COMPANY AS A DIRECT CONSEQUENCE OF ANY EVENTS OCCURRING PRIOR TO
THE DATE HEREOF);

 

(III)                              THE AMOUNT OF ANY RESERVE, PROVISION OR
LIABILITY INCLUDED IN THE REFERENCE FINANCIAL STATEMENTS FOR DAMAGES OF THE TYPE
TO WHICH SUCH CLAIM RELATES;

 

(IV)                             THE AMOUNT OF ANY CORRESPONDING TAX SAVINGS OR
BENEFIT (INCLUDING ANY TAX REDUCTION, CREDIT, OR LOSS CARRY-BACK OR
CARRY-FORWARD) ACTUALLY AVAILABLE TO THE INDEMNIFIED PARTY (OR TO THE COMPANY IN
THE CASE OF A CLAIM BROUGHT BY THE PURCHASER) WHICH, IN THE CASE OF ANY DAMAGES
WHICH ARE OF A TYPE DEDUCTIBLE FROM THE TAXABLE RESULTS OF THE INDEMNIFIED PARTY
(OR TO THE COMPANY IN THE CASE OF A CLAIM BROUGHT BY THE PURCHASER), SHALL BE
EQUAL TO THE PRODUCT OF (X) THE AMOUNT OF SUCH DAMAGES, AND (Y) THE APPLICABLE
CORPORATE TAX RATE AT THE TIME OF PAYMENT; AND

 

(V)                                IN THE CASE OF ANY DAMAGES SUFFERED OR
INCURRED BY THE COMPANY, THE AMOUNT OF ANY CORRESPONDING GAIN OR BENEFIT (NET OF
TAX) (INCLUDING THE REDUCTION OR DISCHARGE OF ANY LIABILITY) EFFECTIVELY ACCRUED
TO THE COMPANY DIRECTLY FROM THE SPECIFIC MATTER GIVING RISE TO SUCH DAMAGES
(INCLUDING, IN THE CASE OF ANY CANCELLATION OF ANY PROVISION GIVING RISE TO ANY
LIABILITY FOR TAXES, THE AMOUNT OF ANY CORRESPONDING INCOME ACCRUING TO THE
COMPANY AS A RESULT OF SUCH CANCELLATION), PROVIDED THAT SUCH SET OFF SHALL
NEVER RESULT IN AN OBLIGATION FOR THE PURCHASER (OR TO THE COMPANY IN THE CASE
OF A CLAIM BROUGHT BY THE PURCHASER) TO EFFECT ANY PAYMENT FOR THE EXCESS (IF
ANY) OF THE GAIN OR BENEFIT OVER THE DAMAGES.

 


(B)                                NO MULTIPLIERS.  FOR PURPOSES OF COMPUTING
THE AMOUNT OF ANY DAMAGES, ONLY THE DAMAGES ACTUALLY SUSTAINED BY THE
INDEMNIFIED PARTY OR THE COMPANY SHALL BE TAKEN INTO ACCOUNT, TO THE EXCLUSION
OF ANY PRICE/EARNINGS OR SIMILAR MULTIPLIER OR VALUATION FACTOR (WHETHER OR NOT
IMPLICIT IN THE CLOSING PURCHASE PRICE).


 


6.6              LIMITATIONS, DE MINIMIS, THRESHOLDS.  NO AMOUNT SHALL BECOME
DUE AND PAYABLE BY THE INDEMNIFYING PARTY IN RESPECT OF ANY CLAIM FROM BREACH OF
WARRANTIES BROUGHT BY THE INDEMNIFIED PARTY, UNLESS AND ONLY TO THE EXTENT THAT:


 


(A)                                 THE AMOUNT OF DAMAGES AGAINST WHICH THE
INDEMNIFIED PARTY IS ENTITLED TO RECOVER IN RESPECT OF ANY SINGLE CLAIM OR
SERIES OF RELATED CLAIMS EXCEEDS SEVENTY FIVE THOUSAND DOLLARS ($75,000) (THE
“INDIVIDUAL CLAIM THRESHOLD AMOUNT”) (IT BEING UNDERSTOOD THAT IF THE AMOUNT OF
SUCH DAMAGES SHALL EXCEED THE INDIVIDUAL CLAIM THRESHOLD AMOUNT, THE INDEMNIFIED
PARTY’S REPAYMENT OBLIGATION SHALL EXTEND TO THE ENTIRE AMOUNT OF SUCH DAMAGES,
INCLUDING THE AMOUNT UP TO THE INDIVIDUAL CLAIM THRESHOLD AMOUNT, SUBJECT,
HOWEVER TO SECTION 6.6(B) BELOW); AND


 


(B)                                THE CUMULATIVE AND AGGREGATE AMOUNT OF ALL
DAMAGES IN RESPECT OF WHICH THE INDEMNIFIED PARTY IS ENTITLED TO UNDER
SECTION 6.6(A) (THE “CUMULATIVE CLAIM THRESHOLD AMOUNT”) SHALL:

 

(I)                                    EXCEED SEVENTY FIVE THOUSAND DOLLARS
($75,000) IN RESPECT OF ANY CLAIM FROM BREACH ANY OF THE SELLER WARRANTIES SET
OUT IN SECTIONS 3.4, 3.5(A) - 3.5(E) 

 

34

--------------------------------------------------------------------------------


 

(INCLUSIVE) AND 3.14, PROVIDED THAT IF THIS CUMULATIVE CLAIM THRESHOLD AMOUNT IS
REACHED THEN THE SELLER SHALL BE LIABLE FOR THE ENTIRE AMOUNT OF SUCH DAMAGES
INCLUDING THE AMOUNT UP TO THE CUMULATIVE CLAIM THRESHOLD AMOUNT; AND

 

(II)                                 EXCEED ONE MILLION DOLLARS ($1,000,000) IN
RESPECT OF ANY CLAIM FROM BREACH OF ANY OF THE OTHER WARRANTIES, PROVIDED THAT
IF THIS CUMULATIVE CLAIM THRESHOLD AMOUNT IS REACHED THEN THE INDEMNIFYING PARTY
SHALL BE LIABLE FOR THE ENTIRE AMOUNT OF SUCH DAMAGES INCLUDING THE CUMULATIVE
CLAIM THRESHOLD.

 


(C)                                 MAXIMUM LIABILITY.  THE MAXIMUM AGGREGATE
LIABILITY AMOUNT OF DAMAGES FOR WHICH THE INDEMNIFYING PARTY MAY BE LIABLE FOR
CLAIMS MADE UNDER THE WARRANTIES (OTHER THAN FOR CLAIMS MADE IN RESPECT OF THE
WARRANTIES SET OUT IN ANY OF SECTIONS 3.4, 3.5(A) - 3.5(E) (INCLUSIVE) OR 3.14,
FOR WHICH THE MAXIMUM AGGREGATE LIABILITY SHALL BE ONE HUNDRED PERCENT (100%) OF
THE CLOSING PURCHASE PRICE) SHALL BE EQUAL TO TWENTY-FIVE PERCENT (25%) OF THE
CLOSING PURCHASE PRICE.


 


6.7              EXCLUSIONS.


 


(A)                                 TAX CLAIMS.  NO CLAIM IN RESPECT OF TAXES
SHALL ENTITLE THE INDEMNIFIED PARTY TO BE INDEMNIFIED TO THE EXTENT THAT:


 

(I)                                    IT ARISES OR IS INCREASED AS A RESULT
ONLY OF ANY IMPOSITION OF A NEW TAX; ANY CHANGE IN THE RATES OF TAX; OR ANY
CHANGE IN LAW (OR CHANGE IN INTERPRETATION ON THE BASIS OF CASE LAW);

 

(II)                                 IT WOULD NOT HAVE ARISEN BUT FOR A
VOLUNTARY ACT OR TRANSACTION CARRIED OUT BY THE INDEMNIFIED PARTY OR THE COMPANY
AFTER THE DATE HEREOF OTHERWISE THAN IN THE ORDINARY COURSE OF BUSINESS OR
OTHERWISE PURSUANT TO A LEGALLY BINDING OBLIGATION OF THE COMPANY CREATED ON OR
BEFORE THE DATE HEREOF;

 

(III)                              IT CORRESPONDS TO MERE CHANGES IN TIME WHEN A
TAX SHOULD HAVE BEEN PAID OR IF SUCH TAX CAN EFFECTIVELY BE DEDUCTED OR
RECOVERED;

 

(v)                                any overpayment of Taxes made by the Company
at any time prior to the Closing Date is repaid to, or a credit in respect
thereof is received by, the Company from the relevant Tax authorities after
Closing Date; and

 

(vi)                             such claim arises (or such claim having arisen,
is increased) by a failure or omission on the part of the Company to make any
election, surrender or disclaimer or to give any notice or consent or do any
other thing after the Closing under the provisions of any Laws relating to Tax.

 


(B)                                NO DOUBLE RECOVERY.  ANY LIABILITY FOR
INDEMNIFICATION PURSUANT TO THIS AGREEMENT SHALL BE DETERMINED WITHOUT
DUPLICATION OF RECOVERY, AND THE INDEMNIFYING PARTY SHALL NOT BE REQUIRED TO
INDEMNIFY THE INDEMNIFIED PARTY MORE THAN ONCE IN RESPECT OF CLAIMS BASED ON
ACCOUNT OF THE SAME EVENTS, FACTS, MATTERS, CIRCUMSTANCES OR OMISSIONS.


 


(C)                                 PROSECUTION OF CLAIMS.  ANY CLAIM MADE BY
THE INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY WHICH IS NOT SATISFIED,
SETTLED OR WITHDRAWN WITHIN SIX (6) MONTHS OF THE DATE OF DELIVERY OF THE CLAIM
NOTICE RELATING TO SUCH CLAIM SHALL BE DEEMED TO HAVE BEEN WITHDRAWN (AND THE
INDEMNIFIED PARTY SHALL NOT BE PERMITTED TO MAKE ANY NEW OR ADDITIONAL CLAIMS IN
RESPECT OF ANY EVENT, FACT, MATTER, CIRCUMSTANCE OR

 

35

--------------------------------------------------------------------------------


 


OMISSION WHICH GAVE RISE TO SUCH INITIAL CLAIM) UNLESS APPROPRIATE PROCEEDINGS
IN RESPECT OF SUCH CLAIM HAVE BEEN COMMENCED AGAINST THE INDEMNIFYING PARTY
PRIOR TO SUCH TIME AND ARE BEING DILIGENTLY PROSECUTED BY THE INDEMNIFIED PARTY.


 


6.8              CLAIM PERIODS, EXTINCTION OF CLAIMS.  TO BE VALID, A CLAIM
NOTICE (SETTING FORTH A FACTUAL BASIS SUFFICIENT TO DEMONSTRATE THE VALIDITY OF
THE CLAIM) FOR BREACH OF WARRANTIES HEREOF MUST BE DELIVERED PRIOR TO THE DATE
WHICH IS TWENTY FOUR (24) MONTHS AFTER THE DATE HEREOF.


 


6.9              FRAUD. NONE OF THE LIMITATIONS CONTAINED IN SECTION 6.6 SHALL
APPLY TO ANY CLAIM WHICH ARISES OR IS INCREASED, AND TO THE EXTENT TO WHICH IT
ARISES OR IS INCREASED, AS A RESULT OF FRAUD, A FRAUDULENT ACT OR A FRAUDULENT
MISREPRESENTATION BY THE SELLER OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS.


 


6.10       INSURANCE.  THE PARTIES AGREE THAT ALL OF THE COMPANY’S INSURANCE
POLICIES COVERING ONSHORE AND OFFSHORE PROPERTY, OPERATOR’S EXTRA EXPENSE, LOSS
OF PRODUCTION INCOME AND LIABILITY WILL BE TERMINATED EFFECTIVE AS OF THE DATE
HEREOF.


 


6.11       REIMBURSEMENT OF REMOVAL COSTS; ENVIRONMENTAL CLAIMS.


 


(A)                                 FROM AND AFTER THE CLOSING, IN THE EVENT THE
PURCHASER IS REQUIRED BY ANY GOVERNMENTAL AUTHORITY AND/OR BY THE DESIGNATED
OPERATOR OF THE SASB PROJECT TO PAY, AND THE PURCHASER OR AN AFFILIATE OF THE
PURCHASER PAYS, ANY COSTS TO:


 

(I)                                    REMOVE; OR

 

(II)                                 CONDUCT ENVIRONMENTAL REMEDIATION RELATED
TO,

 

ANY OR ALL OF THE FALLEN CAISSONS OF AKKAYA-1, AYAZLI-2 AND AYAZLI-3 WELLS (THE
“WELLS”), THE SELLER SHALL REIMBURSE THE PURCHASER FOR SUCH COSTS WITHIN TEN
(10) DAYS OF RECEIPT OF WRITTEN DEMAND FROM THE PURCHASER, SUCH DEMAND TO
INCLUDE SUCH DETAILED SUPPORTING EVIDENCE AS MAY REASONABLY BE REQUESTED BY THE
SELLER.    THE PURCHASER SHALL PROVIDE PROMPT WRITTEN NOTICE TO THE SELLER UPON
ITS RECEIPT OF NOTICE THAT THE WELLS ARE TO BE REMOVED OR ENVIRONMENTAL
REMEDIATION IS TO BE CONDUCTED AND ANY MATERIAL DEVELOPMENTS RELATING TO SUCH
REMOVAL OR REMEDIATION THEREAFTER.

 


(B)                                FROM AND AFTER THE CLOSING, THE SELLER SHALL
INDEMNIFY AND HOLD HARMLESS THE PURCHASER FROM ANY ENVIRONMENTAL CLAIMS DIRECTLY
RELATED TO THE WELLS AND/OR THE FALLEN CAISSONS OF THE WELLS (OR ANY OF THEM).


 


(C)                                 NONE OF THE LIMITATIONS CONTAINED IN
SECTION 6.6, NOR THE LIMITATION OF CLAIM PERIOD DESCRIBED IN SECTION 6.8, SHALL
APPLY TO THIS SECTION 6.11.


 


6.12       OVERRIDING ROYALTY.


 


(A)                                 THE SELLER SHALL INDEMNIFY AND HOLD THE
PURCHASER HARMLESS FROM ANY AND ALL CLAIMS ARISING FROM THE OVERRIDING ROYALTY. 
ANY SUCH CLAIM SHALL BE TREATED IN ACCORDANCE WITH THE THIRD PARTY CLAIM
PROVISIONS SET FORTH IN SECTION 6.3(D).


 


(B)                                NONE OF THE LIMITATIONS CONTAINED IN
SECTION 6.6, NOR THE LIMITATION OF CLAIM PERIOD DESCRIBED IN SECTION 6.8, SHALL
APPLY TO THIS SECTION 6.12.

 

36

--------------------------------------------------------------------------------


 


6.13       PAYMENTS TO EMPLOYEES.


 


(A)                                 WITHIN TEN (10) BUSINESS DAYS OF THE CLOSING
DATE, THE SELLER WILL MAKE THE PAYMENTS SET FORTH ON ANNEX G TO SUCH EMPLOYEES
IN ACCORDANCE WITH, AND UPON THE EXECUTION BY EACH SUCH EMPLOYEE OF, A RETENTION
AGREEMENT (EACH A “RETENTION AGREEMENT”), THE FORM OF WHICH IS TO BE AGREED BY
THE PARTIES PRIOR TO THE CLOSING DATE; PROVIDED THAT THE SELLER SHALL HAVE NO
OBLIGATION UNDER THIS SECTION 6.13(A) IF THE FORM OF RETENTION AGREEMENT IS NOT
AGREED BY THE PARTIES PRIOR TO THE CLOSING DATE, SUCH AGREEMENT NOT TO BE
UNREASONABLY WITHHELD.


 


(B)                                THE PURCHASER AND THE GUARANTOR SHALL BE
RESPONSIBLE FOR, AND SHALL PAY:


 

(I)                                    THE RETENTION PAYMENTS PAYABLE TO SUCH
EMPLOYEES AS SET FORTH ON ANNEX G IN ACCORDANCE WITH EACH SUCH EMPLOYEE’S
RETENTION AGREEMENT; AND

 

(II)                                 ANY SEVERANCE, OR OTHER PAYMENTS, REQUIRED
BY TURKISH LAW OR OTHERWISE TO BE PAID TO ANY EMPLOYEE OF THE COMPANY UPON A
TERMINATION OF SUCH EMPLOYEE FOLLOWING THE CLOSING DATE.

 


(C)                                 THE PURCHASER AND THE GUARANTOR SHALL
INDEMNIFY AND HOLD THE SELLER HARMLESS FROM ANY AND ALL CLAIMS MADE BY ANY
EMPLOYEE OF THE COMPANY AGAINST THE SELLER RELATING TO SEVERANCE PAYMENTS
PAYABLE AS A RESULT OF A TERMINATION BY THE COMPANY OF SUCH EMPLOYEE FOLLOWING
THE CLOSING DATE.


 


6.14       MONETARY FINES


 


(A)                                 IN THE EVENT MONETARY FINES OR PENALTIES ARE
IMPOSED ON THE PURCHASER BY THE TURKISH COMPETITION BOARD AS PROVIDED FOR BY
TURKISH COMPETITION LAW IN CONNECTION WITH THE TRANSACTION CONTEMPLATED UNDER
THIS AGREEMENT, THE PURCHASER SHALL BE ENTITLED TO DEMAND FROM THE SELLER AN
AMOUNT EQUAL TO SUCH MONETARY FINES OR PENALTIES ACTUALLY IMPOSED AND PAID OR
OTHERWISE BORNE BY THE PURCHASER AS FOLLOWS:


 

(I)                                    IN THE EVENT THE TURKISH COMPETITION
BOARD IMPOSES A MONETARY FINE OR PENALTY FOR FAILURE TO NOTIFY THE TURKISH
COMPETITION BOARD OF THE TRANSACTION CONTEMPLATED HEREUNDER, AN AMOUNT UP TO
0.1% OF THE TURNOVER GENERATED IN THE YEAR PRECEDING THE DATE OF THE FINING
DECISION; AND

 

(II)                                 IN THE EVENT THE TURKISH COMPETITION BOARD
DETERMINES THAT THE TRANSACTION CONTEMPLATED HEREUNDER VIOLATES ARTICLE 7 OF THE
TURKISH COMPETITION LAW, AN AMOUNT UP TO 10% OF THE TURNOVER GENERATED IN THE
YEAR PRECEDING THE DATE OF THE FINING DECISION.

 


(B)                                THE PURCHASER SHALL, AT THE SELLER’S REQUEST
AND EXPENSE, TAKE ACTIONS THE SELLER SHALL, ACTING REASONABLY, CONSIDER TO BE
NECESSARY OR APPROPRIATE UNDER THE CIRCUMSTANCES TO (I) AVOID THE IMPOSITION OF
ANY SUCH FINES OR PENALTIES OR (II) APPEAL ANY DECISION BY THE TURKISH
COMPETITION BOARD IMPOSING ANY SUCH FINES OR PENALTIES AND IN ANY EVENT SEEK TO
MINIMIZE THE AMOUNT OF SUCH FINES OR PENALTIES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW.


 


(C)                                 THE LIMITATIONS CONTAINED IN SECTIONS
6.6(A) AND (B) SHALL NOT APPLY TO THIS SECTION 6.14.


 


6.15       TPAO PAYMENT.  IN THE EVENT PAYMENT OF $194,419 CURRENTLY OWED BY
TPAO TO THE COMPANY (THE “TPAO RECEIVABLE”) IS NOT MADE OR OTHERWISE CREDITED TO
THE COMPANY WITHIN TWELVE (12) MONTHS FOLLOWING THE DATE HEREOF, THE PURCHASER
SHALL HAVE THE RIGHT TO DEMAND FROM THE SELLER THE AMOUNT OF THE TPAO RECEIVABLE
NOT THEN PAID OR CREDITED TO THE

 

37

--------------------------------------------------------------------------------


 


COMPANY; PROVIDED, HOWEVER, THAT ANY SUCH AMOUNT OF THE TPAO RECEIVABLE THAT IS
PAID BY THE SELLER TO THE PURCHASER SHALL BE REIMBURSED BY THE PURCHASER WITHIN
FIVE (5) BUSINESS DAYS OF THE PAYMENT OR CREDIT OF SUCH AMOUNT BY TPAO.


 


ARTICLE VII


CONFIDENTIALITY AND PRESS RELEASES


 


7.1        CONFIDENTIALITY.


 


(A)           EACH PARTY AGREES THAT ALL INFORMATION DISCLOSED UNDER THIS
AGREEMENT, EXCEPT INFORMATION IN THE PUBLIC DOMAIN OR LAWFULLY IN POSSESSION OF
A PARTY PRIOR TO THE CLOSING DATE, SHALL BE CONSIDERED CONFIDENTIAL AND SHALL
NOT BE DISCLOSED TO ANY OTHER PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PARTY WHICH OWNS SUCH CONFIDENTIAL INFORMATION. THIS OBLIGATION OF
CONFIDENTIALITY SHALL REMAIN IN FORCE UNTIL THE LATER OF:  (X) TWO (2) YEARS
FOLLOWING THE CLOSING DATE OR (Y) WITH RESPECT TO ANY CONFIDENTIAL INFORMATION
PROVIDED TO THE SELLER IN ACCORDANCE WITH SECTION 2.6, 2.7 OR 2.9 AFTER CLOSING,
TWO (2) YEARS FOLLOWING THE RECEIPT BY THE SELLER THEREOF.  NOTWITHSTANDING THE
FOREGOING, CONFIDENTIAL INFORMATION MAY BE DISCLOSED WITHOUT CONSENT AND WITHOUT
VIOLATING THE OBLIGATIONS CONTAINED IN THIS SECTION IN THE FOLLOWING
CIRCUMSTANCES:


 

(I)            TO AN AFFILIATE PROVIDED THE AFFILIATE IS BOUND BY
CONFIDENTIALITY PROVISIONS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF THIS
SECTION 7.1 AND THE PARTY DISCLOSING IS RESPONSIBLE AND WILL INDEMNIFY THE OTHER
PARTIES FOR THE VIOLATION OF AN AFFILIATE;

 

(II)           TO A GOVERNMENTAL AUTHORITY WHEN REQUIRED BY THE HYDROCARBON
AGREEMENTS;

 

(III)          TO THE EXTENT SUCH INFORMATION IS REQUIRED TO BE FURNISHED IN
COMPLIANCE WITH THE APPLICABLE LAWS, OR PURSUANT TO ANY PROCEEDING OR BECAUSE OF
ANY JUDGMENT BINDING UPON A PARTY;

 

(IV)          TO ATTORNEYS ENGAGED, OR PROPOSED TO BE ENGAGED, BY ANY PARTY
WHERE DISCLOSURE OF SUCH INFORMATION IS ESSENTIAL TO SUCH ATTORNEYS’ WORK FOR
SUCH PARTY AND SUCH ATTORNEYS ARE BOUND BY AN OBLIGATION OF CONFIDENTIALITY;

 

(V)           TO CONTRACTORS AND CONSULTANTS ENGAGED, OR PROPOSED TO BE ENGAGED,
BY ANY PARTY WHERE DISCLOSURE OF SUCH INFORMATION IS ESSENTIAL TO SUCH
CONTRACTOR’S OR CONSULTANT’S WORK FOR SUCH PARTY;

 

(VI)          TO A BONA FIDE PROSPECTIVE TRANSFEREE OF ALL OR ANY PART OF ANY OF
THE COMPANY’S PARTICIPATING INTERESTS, TO THE EXTENT APPROPRIATE IN ORDER TO
ALLOW THE ASSESSMENT OF THAT PARTICIPATING INTEREST (INCLUDING AN ENTITY WITH
WHOM A PARTY AND/OR ITS AFFILIATES ARE CONDUCTING BONA FIDE NEGOTIATIONS
DIRECTED TOWARD A MERGER, CONSOLIDATION OR THE SALE OF A MAJORITY OF ITS OR AN
AFFILIATE’S SHARES);

 

(VII)         TO A BANK OR OTHER FINANCIAL INSTITUTION TO THE EXTENT APPROPRIATE
TO A PARTY ARRANGING FOR FUNDING;

 

(VIII)        TO THE EXTENT SUCH INFORMATION MUST BE DISCLOSED PURSUANT TO ANY
RULES OR REQUIREMENTS OF ANY GOVERNMENT OR STOCK EXCHANGE HAVING JURISDICTION
OVER SUCH PARTY, OR ITS AFFILIATES; PROVIDED THAT SUCH PARTY SHALL COMPLY WITH
THE REQUIREMENTS OF SECTION 7.2 HEREUNDER;

 

38

--------------------------------------------------------------------------------


 

(IX)          TO ITS RESPECTIVE EMPLOYEES, SUBJECT TO EACH PARTY TAKING
SUFFICIENT PRECAUTIONS TO ENSURE SUCH INFORMATION IS KEPT CONFIDENTIAL; AND

 

(X)           TO THE EXTENT ANY INFORMATION WHICH, THROUGH NO FAULT OF A PARTY,
BECOMES A PART OF THE PUBLIC DOMAIN.

 


(B)           DISCLOSURE AS PURSUANT TO SECTIONS 7.1(A)(V), 7.1(A)(VI) AND
7.1(A)(VII) SHALL NOT BE MADE UNLESS PRIOR TO SUCH DISCLOSURE THE DISCLOSING
PARTY HAS OBTAINED A WRITTEN UNDERTAKING FROM THE RECIPIENT PARTY TO KEEP THE
INFORMATION STRICTLY CONFIDENTIAL FOR AT LEAST AS LONG AS THE PERIOD SET OUT
ABOVE AND TO USE THE INFORMATION FOR THE SOLE PURPOSE DESCRIBED IN SECTIONS
7.1(A)(V), 7.1(A)(VI) AND 7.1(A)(VII), WHICHEVER IS APPLICABLE, WITH RESPECT TO
THE DISCLOSING PARTY.


 


(C)           THE PARTIES AGREE THAT THIS AGREEMENT SUPERSEDES THE
CONFIDENTIALITY AGREEMENT.


 


7.2       PUBLIC ANNOUNCEMENTS.  NEITHER THE SELLER NOR ANY OF ITS AFFILIATES,
NOR THE PURCHASER OR ANY OF ITS AFFILIATES, SHALL ISSUE OR CAUSE THE PUBLICATION
OF ANY PRESS RELEASE OR OTHER PUBLIC ANNOUNCEMENT OR DISCLOSURE WITH RESPECT TO
THIS AGREEMENT, THE CONTENTS OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, EXCEPT THAT EACH PARTY SHALL BE PERMITTED TO MAKE
SUCH PUBLIC ANNOUNCEMENTS OR DISCLOSURES AS SUCH PARTY DEEMS IS REQUIRED BY
APPLICABLE LAW, INCLUDING BUT NOT LIMITED TO THE RULES AND REGULATIONS
PROMULGATED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION OR A STOCK EXCHANGE
ON WHICH EITHER OF THE PARTIES OR THEIR RESPECTIVE AFFILIATES IS THEN LISTED. 
IN THE EVENT ANY SUCH PRESS RELEASE, PUBLIC ANNOUNCEMENT OR OTHER DISCLOSURE IS
REQUIRED BY LAW TO BE MADE BY THE PARTY PROPOSING TO ISSUE THE SAME, SUCH PARTY
SHALL NOTIFY THE OTHER PARTY PRIOR TO THE ISSUANCE OR MAKING OF ANY SUCH PRESS
RELEASE, PUBLIC ANNOUNCEMENT OR OTHER DISCLOSURE AND SHALL USE ITS REASONABLE
ENDEAVORS TO CONSULT IN GOOD FAITH WITH THE OTHER PARTY AND TO TAKE INTO ACCOUNT
THE COMMENTS OF SUCH PARTY TO THE EXTENT PRACTICABLE.  FOR PURPOSES OF THIS
SECTION A “PARTY” SHALL BE DEEMED TO INCLUDE THE SELLER OR ANY OF ITS
AFFILIATES, ON THE ONE HAND, OR THE PURCHASER OR ANY OF ITS AFFILIATES, ON THE
OTHER HAND.


 


ARTICLE VIII


MISCELLANEOUS


 


8.1        TOREADOR NAME AND TOREADOR MARKS.


 


(A)           AS OF THE CLOSING DATE, PURCHASER, THE COMPANY AND THEIR
RESPECTIVE AFFILIATES SHALL NOT USE IN ANY MANNER ANY TRADEMARKS OF THE SELLER
OR ANY OF ITS AFFILIATES, INCLUDING “TOREADOR” (IN BLOCK LETTERS OR OTHERWISE)
OR THE TOREADOR MONOGRAM, EITHER ALONE OR IN COMBINATION WITH OTHER WORDS,
PHRASES, SYMBOLS, OR DEVICES, OR ANY OTHER TRADEMARKS CONFUSINGLY SIMILAR TO OR
EMBODYING ANY OF THE FOREGOING (ALL OF THE FOREGOING COLLECTIVELY, THE “TOREADOR
NAME AND TOREADOR MARKS”).  AS PROMPTLY AS PRACTICABLE AFTER THE CLOSING DATE,
BUT IN NO EVENT MORE THAN SIXTY (60) DAYS AFTER THE CLOSING DATE.  PURCHASER
SHALL CAUSE THE COMPANY AND EACH OF THEIR AFFILIATES (I) TO CEASE USING IN ANY
MANNER THE TOREADOR NAME AND TOREADOR MARKS, (II) TO MAKE ALL FILINGS WITH THE
APPROPRIATE GOVERNMENTAL AUTHORITY (INCLUDING WITHOUT LIMITATION, FILING
AMENDMENTS TO THE APPLICABLE CHARTERS AND BY-LAWS AND FILING APPROPRIATE
AMENDMENTS TO POLICY FORM FILINGS) TO CAUSE THE COMPANY AND EACH OF ITS
AFFILIATES TO CHANGE ANY OF THEIR NAMES THAT CONTAIN ANY OF THE TOREADOR NAME
AND TOREADOR MARKS TO A NEW CORPORATE NAME THAT DOES NOT INCLUDE THE TOREADOR
NAME AND TOREADOR MARKS; (III) TO CEASE TO USE IN ANY FORM WHATSOEVER ANY OF THE
TOREADOR NAME AND TOREADOR MARKS; AND (IV) TO RE-LABEL, DESTROY OR EXHAUST ALL
MATERIALS

 

39

--------------------------------------------------------------------------------


 


BEARING THE TOREADOR NAME AND TOREADOR MARKS, INCLUDING SIGNAGE, ADVERTISING,
PROMOTIONAL MATERIALS, ELECTRONIC MATERIALS, COLLATERAL GOODS, STATIONERY,
BUSINESS CARDS, WEBSITES, AND OTHER MATERIALS.


 


(B)           PURCHASER ACKNOWLEDGES AND AGREES THAT NEITHER IT, THE COMPANY NOR
ANY OF THEIR RESPECTIVE AFFILIATES ARE ACQUIRING ANY (I) OWNERSHIP INTEREST IN
THE TOREADOR NAME AND TOREADOR MARKS OR (II) ANY OTHER RIGHTS TO THE TOREADOR
NAME AND TOREADOR MARKS.  THE PURCHASER, ACTING ON BEHALF OF ITSELF, THE COMPANY
AND EACH OF THEIR RESPECTIVE AFFILIATES HEREBY ASSIGNS AND RELINQUISHES TO THE
SELLER OR ITS DESIGNEE ANY AND ALL RIGHTS THAT THE PURCHASER, THE COMPANY AND
THEIR AFFILIATES MAY HERETOFORE HAVE HAD TO USE THE TOREADOR NAME AND TOREADOR
MARKS IN ANY TRADE OR BUSINESS OR OTHERWISE. PURCHASER, THE COMPANY, AND THEIR
RESPECTIVE AFFILIATES AGREE NOT TO CONTEST THE OWNERSHIP OR VALIDITY OF ANY
RIGHTS OF SELLER OR ANY OF ITS AFFILIATES IN, OR RELATED TO, THE TOREADOR NAME
AND TOREADOR MARKS.


 


(C)           PURCHASER AGREES THAT AFTER THE CLOSING DATE, NONE OF THE
PURCHASER, THE COMPANY AND THEIR RESPECTIVE AFFILIATES WILL EXPRESSLY, OR BY
IMPLICATION, DO BUSINESS AS, OR REPRESENT THEMSELVES AS CONTROLLED BY, THE
SELLER OR ANY OF ITS AFFILIATES.


 


8.2       FURTHER ACTIONS.  SUBJECT TO THE TERMS AND CONDITIONS HEREIN PROVIDED,
EACH OF THE PARTIES SHALL USE ITS REASONABLE ENDEAVOURS TO TAKE, OR CAUSE TO BE
TAKEN, ALL ACTIONS AND TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER
OR ADVISABLE UNDER ALL APPLICABLE LAWS TO CONSUMMATE AND MAKE EFFECTIVE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, PROVIDED THAT NEITHER THE SELLER
NOR ANY OF ITS AFFILIATES SHALL BE UNDER ANY OBLIGATION TO PAY MONEY TO, OR TO
MAKE ANY ACCOMMODATION IN FAVOUR OF, ANY THIRD PARTY.


 


8.3       GOVERNMENTAL AUTHORIZATIONS


 


(A)           WITHOUT LIMITATION TO SECTION 8.2 AND WITH REGARD TO ANY FILING
WITH OR APPROVAL BY ANY GOVERNMENTAL AUTHORITY REQUESTED OR REQUIRED BY LAW IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS HEREUNDER:


 

(I)            THE PARTIES SHALL REASONABLY COOPERATE IN ALL RESPECTS IN THE
PREPARATION OF ANY FILING AND IN CONNECTION WITH ANY SUBMISSION, INVESTIGATION
OR INQUIRY;

 

(II)           SUBJECT TO THE REMAINING PROVISIONS OF THIS SECTION 8.3(A), THE
SELLER SHALL CONTACT GOVERNMENTAL AUTHORITIES IN RESPECT OF THE COMPANY ONLY
AFTER CONSULTATION WITH THE PURCHASER;

 

(III)          THE SELLER SHALL PROVIDE SUCH OTHER INFORMATION AND
COMMUNICATIONS TO GOVERNMENTAL AUTHORITIES OR OTHER PERSONS AS THE PURCHASER MAY
REASONABLY REQUEST IN CONNECTION WITH SUCH TRANSACTIONS;

 

(IV)          THE SELLER SHALL REASONABLY COOPERATE WITH THE PURCHASER AS
PROMPTLY AS PRACTICABLE AND IN OBTAINING ALL CONSENTS, APPROVALS OR ACTIONS OF,
MAKING ALL FILINGS WITH, AND GIVING ALL NOTICES TO, GOVERNMENTAL AUTHORITIES AND
OTHER PERSONS REQUIRED OF THE PURCHASER IN CONNECTION WITH SUCH TRANSACTIONS;
AND

 

(V)           THE SELLER SHALL ADVISE THE PURCHASER OF ANY COMMUNICATIONS BY THE
SELLER (AND, UNLESS PRECLUDED BY LAW, PROVIDE COPIES OF ANY SUCH WRITTEN
COMMUNICATIONS) WITH ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON RELATING TO THE
COMPANY.

 

40

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, ANY AND ALL
AGREEMENTS, CONSENTS, APPROVALS, WAIVERS OR THE LIKE THAT ARE REQUIRED FROM AN
AFFILIATE OF THE SELLER SHALL BE DEEMED GRANTED FOR THE PURPOSES OF THIS
AGREEMENT ON AND FROM THE CLOSING DATE.


 


8.4       COSTS AND EXPENSES.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT ARE CONSUMMATED, EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED
HEREIN, THE SELLER, ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, SHALL
BEAR THEIR OWN EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION, PREPARATION
AND SIGNING OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS PROVIDED
FOR HEREBY.  ANY NOTARY FEES, TRANSFER OR SIMILAR LEVIES THAT MAY BECOME PAYABLE
AS A RESULT OF THE SIGNING OF THIS AGREEMENT OR THE TRANSFER OF THE SHARES
PURSUANT HERETO SHALL BE BORNE BY THE PURCHASER.  ANY STAMP TAXES OR SIMILAR
LEVIES THAT BECOME PAYABLE IN RESPECT OF THIS AGREEMENT SHALL BE BORNE BY THE
PARTY THAT SUBMITS, ENDORSES, OR BENEFITS FROM THE PROVISIONS OF, THIS AGREEMENT
IN THE APPLICABLE JURISDICTION OR THAT TAKES ANY OTHER ACTION THAT DIRECTLY
RESULTS IN SUCH STAMP TAXES OR SIMILAR LEVIES BECOMING PAYABLE IN SUCH
JURISDICTION, AND SUCH PARTY SHALL INDEMNIFY THE OTHER PARTIES IN RESPECT OF ANY
SUCH FEES OR TAXES.


 


8.5       NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
TO BE GIVEN OR MADE PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING IN THE
ENGLISH LANGUAGE AND SHALL BE: (X) DELIVERED BY HAND AGAINST AN ACKNOWLEDGEMENT
OF DELIVERY DATED AND SIGNED BY THE RECIPIENT; (Y) SENT BY AN OVERNIGHT COURIER
SERVICE OF RECOGNIZED INTERNATIONAL STANDING (ALL CHARGES PAID); OR (Z) SENT BY
FACSIMILE TRANSMISSION AND CONFIRMED BY REGISTERED MAIL (POSTAGE PREPAID, RETURN
RECEIPT REQUESTED) POSTED NO LATER THAN THE FOLLOWING BUSINESS DAY (WITH ANY
SUCH FACSIMILE TRANSMISSION TO BE DEEMED RECEIVED AT THE TIME INDICATED ON THE
CORRESPONDING ACTIVITY REPORT, A COPY OF WHICH SHALL BE INCLUDED IN THE
CONFIRMATION BY MAIL) (PROVIDED THAT ANY NOTICE OR COMMUNICATION WHICH IS
RECEIVED AFTER 6 P.M. (LOCAL TIME IN THE PLACE OF RECEIPT) ON A BUSINESS DAY OR
ON ANY DAY WHICH IS NOT A BUSINESS DAY SHALL BE DEEMED RECEIVED ONLY AT 9 A.M.
(LOCAL TIME IN THE PLACE OF RECEIPT) ON THE NEXT BUSINESS DAY) TO THE RELEVANT
PARTY AT ITS ADDRESS SET FORTH BELOW:


 

 

If to the Purchaser or the

Tiway Oil AS

 

Guarantor, to:

P.O Box 573 Sentrum

 

 

0101 Oslo

 

 

Norway

 

 

Attn: Mr. Per Skaug

 

41

--------------------------------------------------------------------------------


 

 

 

 

 

Fax:

+47 22 43 29 01

 

 

 

with a copy to:

 

 

 

Arntzen de Besche Advokatfirma AS

 

P.O. Box 2734 Solli, NO-0204 Oslo

 

Norway

 

Attn: Erlend B. Bakken

 

Fax:

+ 47 23 89 40 01

 

 

 

and

 

 

 

King & Spalding LLP

 

P.O. Box 25930

 

Dubai, United Arab Emirates

 

Attn: Amelia Jalleh

 

Fax:

+971 4 305 0055

 

 

If to the Seller:

Toreador Resources Corporation

 

c/o Toreador Holdings SAS

 

9 rue Scribe

 

75009 Paris, France

 

Attn:

Craig M. McKenzie

 

Fax:

+33 147 033 371

 

 

 

with a copy to:

 

 

 

Willkie Farr & Gallagher LLP

 

21-23. rue de la Ville l’Evêque

 

75008 Paris

 

Attn:

Laurent Faugérolas

 

Fax:

+ 0031 4006 9606

 

or to such other Persons or at such other addresses as hereafter may be
furnished by any Party by like notice to the other Parties.  Any such notice or
other communication shall be effective only upon actual receipt thereof by its
intended recipient.

 


8.6       ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH ANY DOCUMENTS
REFERRED TO HEREIN OR REQUIRED TO BE ENTERED INTO PURSUANT TO THIS AGREEMENT)
REPRESENTS THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH REFERENCE
TO THE TRANSACTIONS SET FORTH HEREIN AND NO WARRANTIES HAVE BEEN MADE IN
CONNECTION WITH THIS AGREEMENT OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN. 
THIS AGREEMENT SUPERSEDES ALL PRIOR NEGOTIATIONS, DISCUSSIONS, CORRESPONDENCE,
COMMUNICATIONS, UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT AND ALL PRIOR DRAFTS OF THIS AGREEMENT, ALL
OF WHICH ARE MERGED INTO THIS AGREEMENT.  NO PRIOR DRAFTS OF THIS AGREEMENT OR
ANY OF THE SCHEDULES TO THE DISCLOSURE LETTER MAY BE USED TO SHOW THE INTENT OF
THE PARTIES IN CONNECTION WITH THIS AGREEMENT OR SHALL OTHERWISE BE ADMISSIBLE
INTO EVIDENCE IN ANY PROCEEDING OR OTHER LEGAL ACTION INVOLVING THIS AGREEMENT.


 


8.7       NO THIRD PARTY RIGHTS; ASSIGNMENT.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER,
THAT NONE OF THE PARTIES SHALL ASSIGN ANY OF ITS

 

42

--------------------------------------------------------------------------------


 


RIGHTS OR DELEGATE ANY OF ITS OBLIGATIONS CREATED UNDER THIS AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.  NOTHING EXPRESSED OR REFERRED
TO IN THIS AGREEMENT WILL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES
TO THIS AGREEMENT ANY RIGHT, REMEDY OR CLAIM UNDER OR WITH RESPECT TO THIS
AGREEMENT OR ANY PROVISION OF THIS AGREEMENT AND A PERSON WHO IS NOT A PARTY TO
THIS AGREEMENT SHALL HAVE NO RIGHT UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT 1999 TO ENFORCE ANY OF ITS TERMS.  THIS AGREEMENT AND ALL OF ITS PROVISIONS
AND CONDITIONS ARE FOR THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES TO THIS
AGREEMENT AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.


 


8.8       SEVERABILITY.  THIS AGREEMENT SHALL BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION HEREOF SHALL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR OF ANY OTHER TERM OR
PROVISION HEREOF.  FURTHERMORE, IN LIEU OF ANY SUCH INVALID OR UNENFORCEABLE
TERM OR PROVISION, THE PARTIES HERETO INTEND THAT THERE SHALL BE ADDED AS A PART
OF THIS AGREEMENT A PROVISION AS SIMILAR IN TERMS TO SUCH INVALID OR
UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE VALID AND ENFORCEABLE.


 


8.9       WAIVERS AND AMENDMENTS.  NO MODIFICATION OR VARIATION OF OR AMENDMENT
TO THIS AGREEMENT SHALL BE VALID UNLESS IN WRITING SIGNED BY THE PARTIES HERETO
REFERRING SPECIFICALLY TO THIS AGREEMENT AND STATING THE PARTIES’ INTENTION TO
MODIFY OR AMEND THE SAME.  ANY WAIVER OF ANY TERM OR CONDITION OF THIS AGREEMENT
MUST BE IN WRITING SIGNED BY THE PARTY SOUGHT TO BE CHARGED WITH SUCH WAIVER
REFERRING SPECIFICALLY TO THE TERM OR CONDITION TO BE WAIVED, AND NO SUCH WAIVER
SHALL BE DEEMED TO CONSTITUTE THE WAIVER OF ANY OTHER BREACH OF THE SAME OR OF
ANY OTHER TERM OR CONDITION OF THIS AGREEMENT.


 


8.10    EXCLUSION OF LIMITATION OF FRAUD.  NOTHING IN THIS AGREEMENT SHALL
OPERATE TO LIMIT THE LIABILITY OF A PARTY (OR THE REMEDIES AVAILABLE TO THE
OTHER PARTY) IN RESPECT OF A FRAUDULENT ACT OR FRAUDULENT MISREPRESENTATION BY
SUCH PARTY.


 


8.11    NO RESCISSION.  THIS AGREEMENT MAY NOT BE RESCINDED AFTER CLOSING.


 


8.12    PARTIES’ INQUIRY


 


(A)           THE PURCHASER ACKNOWLEDGES THAT (X) IT AND ITS ADVISORS HAVE BEEN
GIVEN ACCESS TO AND HAVE REVIEWED TO THEIR ENTIRE SATISFACTION THE DATA
ROOM DOCUMENTATION, (Y) IT HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS THE DATA
ROOM DOCUMENTATION WITH SENIOR MANAGEMENT OF THE COMPANY, AND (Z) HAS TAKEN ITS
REVIEW AND ANALYSIS OF THE DATA ROOM DOCUMENTATION INTO ACCOUNT IN THE TERMS OF
ITS OFFER TO ACQUIRE THE SHARES TO BE ACQUIRED BY IT PURSUANT TO THE AGREEMENT.


 


(B)           THE PURCHASER FURTHER ACKNOWLEDGES THAT THE SELLER WARRANTIES SET
FORTH IN THIS AGREEMENT SUPERSEDE ANY AND ALL EARLIER REPRESENTATIONS,
WARRANTIES OR STATEMENTS MADE BY ANY DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
REPRESENTATIVES OR ADVISORS OF THE SELLER OR ITS AFFILIATES (COLLECTIVELY, THE
“SELLER’S REPRESENTATIVES”) REGARDING THE COMPANY OR ANY OTHER MATTER REFERENCED
IN THE AGREEMENT, AND THAT THE SELLER AND THE SELLER’S REPRESENTATIVES SHALL
HAVE NO LIABILITY IN RESPECT OF ANY SUCH EARLIER REPRESENTATIONS, WARRANTIES OR
STATEMENTS.  EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, NONE OF THE SELLER
NOR ANY OF THE SELLER’S REPRESENTATIVES MAKES ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, OF ANY KIND WHATSOEVER WITH RESPECT TO THE COMPANY OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING AS TO THE
ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED TO THE PURCHASER OR ITS
REPRESENTATIVES).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
PURCHASER ACKNOWLEDGES THAT NONE OF THE SELLER OR ANY OF THE SELLER’S
REPRESENTATIVES MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE FUTURE
RELATIONS OF ANY OF THE COMPANY WITH ANY CUSTOMERS, SUPPLIERS OR GOVERNMENTAL
AUTHORITY, OR WITH REGARD TO

 

43

--------------------------------------------------------------------------------


 


THE FUTURE FINANCIAL OR BUSINESS PROSPECTS OR FUTURE COSTS OF OPERATIONS OF ANY
OF THE COMPANY.  IN FURTHERANCE OF THE FOREGOING, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE PURCHASER HEREBY IRREVOCABLY WAIVES THE BENEFIT
OF ANY WARRANTIES GENERALLY AVAILABLE TO PURCHASERS UNDER APPLICABLE LAW.


 


(C)           THE SELLER ACKNOWLEDGES THAT THE PURCHASER WARRANTIES SET FORTH IN
THIS AGREEMENT SUPERSEDE ANY AND ALL EARLIER REPRESENTATIONS, WARRANTIES OR
STATEMENTS MADE BY ANY DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES
OR ADVISORS OF THE PURCHASER, THE GUARANTOR OR ANY OF THEIR RESPECTIVE
AFFILIATES (COLLECTIVELY, THE “PURCHASER’S REPRESENTATIVES”) REGARDING ANY
MATTER REFERENCED IN THE AGREEMENT, AND THAT THE PURCHASER AND THE PURCHASER’S
REPRESENTATIVES SHALL HAVE NO LIABILITY IN RESPECT OF ANY SUCH EARLIER
REPRESENTATIONS, WARRANTIES OR STATEMENTS.  EXCEPT AS EXPRESSLY SET FORTH IN THE
AGREEMENT, NONE OF THE PURCHASER NOR ANY OF THE PURCHASER’S REPRESENTATIVES
MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, OF ANY KIND
WHATSOEVER WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED TO THE
SELLER OR ITS REPRESENTATIVES).  FURTHERANCE OF THE FOREGOING, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE SELLER HEREBY IRREVOCABLY WAIVES THE
BENEFIT OF ANY WARRANTIES GENERALLY AVAILABLE TO SELLERS UNDER APPLICABLE LAW.


 


8.13    GUARANTEE.


 


(A)           IN CONSIDERATION OF THE SELLER ENTERING INTO THIS AGREEMENT, THE
GUARANTOR, BEING A DULY ORGANIZED AND VALIDLY EXISTING COMPANY UNDER THE LAWS OF
ITS JURISDICTION OF INCORPORATION, AND HAVING THE CORPORATE CAPACITY AND
AUTHORITY AND FULL LEGAL RIGHT TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY,
UNCONDITIONALLY AND IRREVOCABLY, AS A CONTINUING OBLIGATION, HEREBY GUARANTEES
TO THE SELLER THE PERFORMANCE BY THE PURCHASER OF ALL ITS OBLIGATIONS,
COMMITMENTS AND UNDERTAKINGS UNDER OR PURSUANT TO THIS AGREEMENT (INCLUDING
OBLIGATIONS TO PAY DAMAGES) AND AGREES TO INDEMNIFY THE SELLER AGAINST ALL
DIRECT DAMAGES, COSTS AND EXPENSES WHICH THE SELLER MAY SUFFER AS A RESULT OF
ANY FAILURE BY THE PURCHASER SO TO PERFORM AND OBSERVE ANY OF ITS OBLIGATIONS,
COMMITMENTS AND UNDERTAKINGS UNDER OR PURSUANT TO THIS AGREEMENT.


 


(B)           IF AND EACH TIME THAT THE PURCHASER FAILS TO PERFORM OR OBSERVE
ANY OF THE OBLIGATIONS, COMMITMENTS OR UNDERTAKINGS REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION 8.13, THE GUARANTOR SHALL FORTHWITH UPON DEMAND
UNCONDITIONALLY PERFORM (OR PROCURE THE PERFORMANCE OR OBSERVANCE OF) AND
SATISFY (OR PROCURE THE SATISFACTION OF) THE OBLIGATION, COMMITMENT OR
UNDERTAKING IN REGARD TO WHICH SUCH FAILURE HAS OCCURRED IN THE MANNER
PRESCRIBED IN THIS AGREEMENT SO THAT THE SAME BENEFITS SHALL BE RECEIVED BY, OR
CONFERRED ON, THE SELLER AS IT WOULD HAVE HAD IF SUCH OBLIGATION, COMMITMENT OR
UNDERTAKING HAD BEEN DULY PERFORMED, OBSERVED AND SATISFIED BY THE PURCHASER.


 


(C)           FOR THE AVOIDANCE OF DOUBT, IN NO EVENT SHALL THE GUARANTOR BE
LIABLE FOR ANY GREATER AMOUNT THAN WOULD BE DUE BY THE PURCHASER IN RESPECT OF
ANY OBLIGATION UNDER THIS AGREEMENT.


 


8.14    DEFAULT INTEREST.  IF ANY PARTY FAILS TO PAY ANY AMOUNT PAYABLE BY IT
UNDER THIS AGREEMENT ON ITS DUE DATE, INTEREST SHALL ACCRUE ON THE OVERDUE
AMOUNT FROM, AND INCLUDING, THE DUE DATE UP TO, BUT EXCLUDING, THE DATE OF
ACTUAL PAYMENT AT THE AGREED INTEREST RATE.

 

44

--------------------------------------------------------------------------------


 


8.15        GOVERNING LAW AND ARBITRATION.


 


(A)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF ENGLAND AND WALES.


 


(B)           ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, INCLUDING ITS VALIDITY, IMPLEMENTATION,
INTERPRETATION, TERMINATION OR ENFORCEMENT, SHALL BE FINALLY AND EXCLUSIVELY
SETTLED UNDER BINDING ARBITRATION BY THREE (3) ARBITRATORS, WHO SHALL BE
APPOINTED AND BE OPERATING IN ACCORDANCE WITH THE RULES OF THE LONDON COURT OF
INTERNATIONAL ARBITRATION. THE ARBITRATORS SHALL APPLY ENGLISH SUBSTANTIVE LAW.
THE VENUE OF THE ARBITRATION SHALL BE PARIS, FRANCE.  ALL PROCEEDINGS OF THE
ARBITRATION, INCLUDING ARGUMENTS AND BRIEFS, SHALL BE CONDUCTED IN THE ENGLISH
LANGUAGE AND (TO THE EXTENT NOT PROVIDED FOR BY THE ABOVE MENTIONED RULES)
GOVERNED BY ENGLISH PROCEDURAL RULES APPLICABLE TO INTERNATIONAL ARBITRATIONS.
THE PARTIES EXPRESSLY AGREE THAT NOTHING IN THIS SECTION SHALL PRECLUDE ANY
PARTY FROM SEEKING TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF FROM ANY COURT OF
COMPETENT JURISDICTION.


 


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO SUCH
ARBITRATION AND AGREES THAT A DECISION OF THE ARBITRATORS REFERRED TO IN THIS
SECTION IN CONNECTION WITH THIS AGREEMENT IS CONCLUSIVE AND BINDING ON IT AND
MAY BE ENFORCED AGAINST IT IN THE COURTS OF ANY JURISDICTION.


 


(D)           EACH PARTY IRREVOCABLY WAIVES ANY OBJECTIONS TO THE JURISDICTION
OF THE ARBITRATION PANEL OR COURTS REFERRED TO IN THIS SECTION.


 


8.16    COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AS TWO OR MORE
COUNTERPARTS AND EXECUTION BY EACH OF THE PARTIES OF ONE OF SUCH COUNTERPARTS
WILL CONSTITUTE DUE EXECUTION OF THIS AGREEMENT.  EACH SUCH COUNTERPART SHALL BE
DEEMED TO BE AN ORIGINAL AND WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME DOCUMENT.

 

45

--------------------------------------------------------------------------------


 

Acting By:

/s/ Craig M. McKenzie

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By: TIWAY OIL BV

 

 

 

 

 

 

Acting By:

/s/ Per Skaug

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By: TIWAY OIL AS

 

 

 

 

 

 

 

Acting By:

/s/ Per Skaug

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------